Exhibit 10.2

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.

  DEFINITIONS      2      

1.1

 

Definitions

     2   

ARTICLE II.

  PURCHASE AND SALE      9      

2.1

 

Closing

     9      

2.2

 

Closing Deliveries

     10   

ARTICLE III.

  REPRESENTATIONS AND WARRANTIES      11      

3.1

 

Representations and Warranties of the Company

     11      

3.2

 

Representations and Warranties of the Purchasers

     30      

3.3

 

Sole Representations and Warranties

     35   

ARTICLE IV.

  OTHER AGREEMENTS OF THE PARTIES      35      

4.1

 

Transfer Restrictions

     35      

4.2

 

Acknowledgment of Dilution

     37      

4.3

 

Access, Information and Confidentiality

     37      

4.4

 

Furnishing of Information

     38      

4.5

 

Form D and Blue Sky

     38      

4.6

 

No Integration

     38      

4.7

 

Securities Laws Disclosure; Publicity

     39      

4.8

 

Indemnification

     40      

4.9

 

Use of Proceeds

     42      

4.10

 

Limitation on Beneficial Ownership

     42      

4.11

 

Certain Transactions

     42      

4.12

 

No Additional Issuances

     42      

4.13

 

Conduct of Business

     42      

4.14

 

Avoidance of Control

     43      

4.15

 

Most Favored Nation

     44      

4.16

 

Filings; Other Actions

     44      

4.17

 

Notice of Certain Events

     45      

4.18

 

Shareholder Litigation

     45      

4.19

 

Third-Party Loan Review Report

     45   

 

 

i



--------------------------------------------------------------------------------

ARTICLE V.

  CONDITIONS PRECEDENT TO CLOSING      46      

5.1

  Conditions Precedent to the Obligations of the Purchasers to Purchase Shares
     46      

5.2

 

Conditions Precedent to the Obligations of the Company to sell the Shares

     48   

ARTICLE VI.

  MISCELLANEOUS      49      

6.1

 

Fees and Expenses

     49      

6.2

 

Entire Agreement

     49      

6.3

  Notices      49      

6.4

 

Amendments; Waivers; No Additional Consideration

     50      

6.5

 

Construction

     50      

6.6

 

Successors and Assigns

     50      

6.7

  No Third-Party Beneficiaries      51      

6.8

 

Governing Law

     51      

6.9

 

Survival

     51      

6.10

 

Execution

     52      

6.11

 

Severability

     52      

6.12

 

Replacement of Shares

     52      

6.13

 

Remedies

     52      

6.14

 

Payment Set Aside

     52      

6.15

 

Independent Nature of Purchasers’ Obligations and Rights

     53      

6.16

 

Termination

     53      

6.17

 

Rescission and Withdrawal Right

     55      

6.18

 

Adjustments in Common Stock Numbers and Prices

     55   

EXHIBITS

     58   

A.

  

Accredited Investor Questionnaire

     A-1   

B.

  

Form of Opinion of Company Counsel

  

C.

  

Form of Secretary’s Certificate

  

D.

  

Form of Officer’s Certificate

  

E.

  

Form of VCOC Letter Agreement

  

F.

  

Form of Castle Creek Side Letter

  

G.

  

Form of Designation

  

H.

  

Form of Registration Rights Agreement

  

 

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of January 17,
2017, by and among Riverview Financial Corporation, a Pennsylvania corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933 (the “Securities Act”) and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of (i) voting common stock, no par value, of the
Company (the “Common Stock”) set forth below such Purchaser’s name on the
signature page of this Agreement (collectively, the “Common Shares”) and (ii) a
newly-issued series of convertible perpetual preferred stock, series A, no par
value, of the Company (the “Series A Preferred Stock”) set forth below such
Purchaser’s name on the signature page of this Agreement (collectively, the
“Series A Preferred Shares”). The Series A Preferred Shares shall be convertible
into shares of the Common Stock subject to the terms and conditions set forth in
the Designation (as defined below) and, following the adoption of, and subject
to the terms and conditions of, the Designation, non-voting common stock of the
Company, no par value (the “Non-Voting Common Stock”). The Common Shares and the
Series A Preferred Shares shall be collectively referred herein to as the
“Shares”. The Shares of Common Stock and Non-Voting Common Stock into which the
Series A Preferred Stock is to be convertible are referred to herein as the
“Underlying Shares” and the Underlying Shares and the Shares are referred to
herein, collectively, as the “Securities.” Any Purchaser that proposes to
acquire a number of Common Shares that would exceed 5% of the Company’s total
outstanding voting equity immediately following the closing of this offering
shall instead acquire Common Shares representing 4.99% of the total outstanding
voting equity immediately following the offering and any shares acquired in
excess of this amount shall be issued as Series A Preferred Shares. The Company
anticipates these shares of Series A Preferred Shares would be converted into
shares of a newly created class of Non-Voting Common Stock following approval of
such creation at the Company’s next annual shareholders’ meeting.

C. The Company has engaged Ambassador Financial Group, Inc. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares.

D. Contemporaneously with the execution and delivery of this Agreement, the
Company and the Purchasers are executing and delivering a registration rights
agreement, substantially in the form attached hereto as Exhibit H (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Securities under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Acquisition Proposal” means a written offer or proposal involving the Company
or any Subsidiary with respect to: (i) any merger, reorganization,
consolidation, share exchange, share issuance, recapitalization, business
combination, liquidation, dissolution or other similar transaction involving any
sale, issuance, lease, exchange, mortgage, pledge, transfer or other disposition
of, all or a material portion of the assets or equity securities or deposits of,
the Company or any Subsidiary, in a single transaction or series of related
transactions which would result in a Change in Control; (ii) any tender offer or
exchange offer for all or a material portion of the outstanding shares of
capital stock of the Company or any Subsidiary; or (iii) any public announcement
of a proposal, plan or intention to do any of the foregoing or any agreement to
engage in any of the foregoing.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition), or investigation
pending or, to the Company’s Knowledge, threatened against the Company, any
Subsidiary, or any of their respective properties or any officer, director, or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director, or employee before or by any Governmental Entity.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by, or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agency” has the meaning set forth in Section 3.1(rr).

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Articles of Incorporation” means the Articles of Incorporation of the Company,
and all amendments thereto, as the same may be amended from time to time.

“Bank” means Riverview Bank, a Pennsylvania state chartered commercial bank.

“BHCA Control” has the meaning set forth in Section 3.1(yy).

“BHCA” has the meaning set forth in Section 3.1(b).

“Burdensome Condition” means any restriction or condition that a Purchaser
determines, in its reasonable good faith judgment, (i) would require the
ownership, capitalization, governance or operations of the Company and the Bank
following the Closing to deviate in any material respect from the ownership,
capitalization, governance or operations contemplated by any of the

 

2



--------------------------------------------------------------------------------

Transaction Documents, (ii) would result in a materially burdensome regulatory
condition being imposed on the Company, the Bank, or such Purchaser or its
Affiliates or its investment advisers, (iii) would reduce the benefits of the
transactions contemplated hereby to such Purchaser to such a degree that such
Purchaser would not, in its reasonable judgment, have entered into this
Agreement had such condition or restriction been known to it on the date of this
Agreement or (iv) would require the disclosure of the identities or financial
condition of limited partners, shareholders, or non-managing members of such
Purchaser or its Affiliates or its investment advisers.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the Commonwealth of Pennsylvania are open for the general transaction of
business.

“Castle Creek” means Castle Creek Capital Partners VI, LP. Castle Creek is also
a Purchaser as such term is used in this Agreement.

“Castle Creek Side Letter” means the letter agreement in the form attached
hereto as Exhibit F, dated as of the Closing Date, between the Company and
Castle Creek.

“Change in Control” means, with respect to the Company, the occurrence of any of
the following events:

(1) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of 50% or more of the aggregate shares of Common Stock;

(2) any Person or “group” (other than the Purchasers and their Affiliates)
becomes a beneficial owner (as defined in Rules 13d-3 of the Exchange Act),
directly or indirectly, of 24.9% or more of the aggregate shares of Common
Stock, and in connection with such event, individuals who, on the date of this
Agreement, constitute the board of directors (the “Continuing Directors) or who,
subsequent to the date of this Agreement become directors as a result of being
nominated for such office by approval of at least 2/3 of the Continuing
Directors, cease for any reason to constitute at least a majority of the board
of directors;

(3) the consummation of a merger, consolidation, statutory share exchange, or
similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination
more than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
(as defined in Rules 13d-3 of the Exchange Act) of 100% of the voting securities
eligible to elect directors of the Surviving Corporation, is represented by
Common Stock that was outstanding immediately before such Business Combination;

(4) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or

(5) the Company has entered into a definitive agreement, the consummation of
which would result in the occurrence of any of the events described in clauses
(1) through (4) of this definition above.

“CIBC Act” means the Change in Bank Control Act of 1978, as amended.

 

3



--------------------------------------------------------------------------------

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, which shall be no
earlier than the third (3rd) Business Day after all of the conditions set forth
in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or waived, as the case
may be, or such other date as the parties may agree.

“Code” means the Internal Revenue Code of 1986, including the regulations and
published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Barley Snyder LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Reports” has the meaning set forth in Section 3.1(mm).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
chief executive officer, president or chief financial officer of the Company and
the Bank.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise for
purposes of the BHCA or the CIBC Act.

“Covered Person” has the meaning set forth in Section 3.1(vv).

“CRA” has the meaning set forth in Section 3.1(pp).

“Designation” means the Certificate of Designation to be filed by the Company
with the Pennsylvania Department of State setting forth the rights and
preferences of the Series A Preferred, in the form set forth in Exhibit G.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disqualification Event” has the meaning set forth in Section 3.1(vv).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” has the meaning set forth in Section 3.1(tt).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

 

4



--------------------------------------------------------------------------------

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles as applied by the
Company.

“Governmental Entity” means any court, administrative agency, arbitrator, or
commission or other governmental or regulatory authority or instrumentality,
whether federal, state, local, or foreign, and any applicable industry
self-regulatory organization or securities exchange.

“Insurer” has the meaning set forth in Section 3.1(rr).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Law” means any federal, state, county, municipal or local ordinance, permit,
concession, grant, franchise, law, statute, code, rule or regulation or any
judgment, ruling, order, writ, injunction or decree promulgated by any
Governmental Entity.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right, mortgage, deed of trust, pledge, conditional
sale agreement, restriction on transfer or other restrictions of any kind.

“Loan Investor” has the meaning set forth in Section 3.1(rr).

“Material Adverse Effect” means any event, circumstance, change or occurrence
that has had or would reasonably be expected to have, individually or in the
aggregate, (i) a material and adverse effect on the legality, validity, or
enforceability of any Transaction Document, (ii) a material and adverse effect
on the results of operations, assets, properties, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) any adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document; provided, however, that clause (ii) shall not include the impact of
(A) changes, after the date hereof, in GAAP or regulatory accounting principles
generally applicable to banks, savings associations or their holding companies,
(B) changes, after the date hereof, in banking and similar laws, rules and
regulations or interpretations, applications or implementation thereof by any
applicable Governmental Authority, (C) actions or omissions of the Company
expressly required by the terms of this Agreement or taken with the prior
written consent of an affected Purchaser, (D) changes in the market price or
trading volumes of the Common Stock (but not the underlying causes of such
changes), (E) changes, after the date hereof, in general economic conditions,
including interest rates, affecting banks and bank holding companies generally,
(F) changes, after the date hereof, in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism, and (G) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (E) and (F), to the extent that the
effect of such changes has a material and disproportionate impact on the Company
and its Subsidiaries, taken as a whole, relative to other similarly situated
banks and their holding companies generally.

“Material Contract” means any of the following agreements of the Company or any
of its Subsidiaries:

(1) any contract for outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
indebtedness of the Company or by which the Company is bound;

 

5



--------------------------------------------------------------------------------

(2) any contract containing covenants that limit in any material respect the
ability of the Company or any Company Subsidiary to compete in any line of
business or with any person or which involve any material restriction of the
geographical area in which, or method by which or with whom, the Company or any
Company Subsidiary may carry on its business (other than as may be required by
law or applicable regulatory authorities), and any contract that could require
the disposition of any material assets or line of business of the Company or any
Company Subsidiary;

(3) any joint venture, partnership, strategic alliance, or other similar
contract (including any franchising agreement, but in any event excluding
introducing broker agreements), and any contract relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets, or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any of the Company
Subsidiaries;

(4) any real property lease and any other lease with annual rental payments
aggregating $100,000 or more;

(5) other than with respect to loans, any contract providing for, or reasonably
likely to result in, the receipt or expenditure of more than $250,000 on an
annual basis, including the payment or receipt of royalties or other amounts
calculated based upon revenues or income;

(6) any contract or arrangement under which the Company or any of the Company
Subsidiaries is licensed or otherwise permitted by a third party to use any
Intellectual Property (as defined in Section 3.1(r)) that is material to its
business (except for any “shrinkwrap” or “click through” license agreements or
other agreements for software that is generally available to the public and has
not been customized for the Company or the Company Subsidiaries) or under which
a third party is licensed or otherwise permitted to use any Intellectual
Property owned by the Company or any of the Company Subsidiaries;

(7) any contract that by its terms limits the payment of dividends or other
distributions by the Company or any Company Subsidiary;

(8) any standstill or similar agreement pursuant to which any party has agreed
not to acquire assets or securities of another person;

(9) any contract that would reasonably be expected to prevent, materially delay,
or materially impede the Company’s ability to consummate the transactions
contemplated by this Agreement and the other Transaction Documents;

(10) any contract providing for indemnification by the Company or any Company
Subsidiary of any person, except for immaterial contracts entered into in the
ordinary course of business consistent with past practice;

(11) any contract that contains a put, call, or similar right pursuant to which
the Company or any Company Subsidiary could be required to purchase or sell, as
applicable, any equity interests or assets that have a fair market value or
purchase price of more than $100,000;

 

6



--------------------------------------------------------------------------------

(12) any other contract or agreement which is a “material contract” within the
meaning of Item 601(b)(10) of Regulation S-K; and

(13) any contract of the Company that was, or was required to be, filed as an
exhibit pursuant to Section 10 of Item 601 of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Money Laundering Laws” has the meaning set forth in Section 3.1(kk).

“Non-Control Determination” has the meaning set forth in Section 5.1(i).

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“OFAC” has the meaning set forth in Section 3.1(jj).

“OTC QX” means the marketplace for trading over-the-counter stocks provided and
operated by the OTC Market Group, Inc.

“Outside Date” means 30 days following the date of this Agreement; provided that
if such day is not a Business Day, the first day following such day that is a
Business Day.

“Pennsylvania Courts” means the state and federal courts sitting in Commonwealth
of Pennsylvania.

“Pennsylvania Department” means the Pennsylvania Department of Banking and
Securities.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority, or any
other form of entity not specifically listed herein.

“Placement Agent” has the meaning set forth in the Recitals.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily quoted for trading, which, as of the date of this Agreement and the
Closing Date, shall be the OTC QX.

“Private Placement Memorandum” means the Company’s Amended and Restated Private
Placement Memorandum dated on or about January 11, 2017.

“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $10.50 per Common Share or $10.50 per Series A Preferred
Share.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

7



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers, which are Registrable Securities (as defined in the Registration
Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule 144.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series A Preferred Shares” has the meaning set forth in the Recitals.

“Series A Preferred Stock” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Solicitor” has the meaning set forth in Section 3.1(vv).

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount).”

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
50% or more of the outstanding capital stock or otherwise has Control over such
entity. For the avoidance of doubt, the Company Subsidiaries include the Bank
and Riverview Nominee Services, LLC.

“Tax” or “Taxes” mean (i) any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity and (ii) any liability in respect of any items described
in clause (i) above payable by reason of contract, assumption, transferee or
successor liability, operation of law, Treasury Regulations Section 1.1502-6(a)
(or any predecessor or successor thereof or analogous or similar provisions of
Law) or otherwise.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return or declaration of estimated Tax.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market in the “pink sheets” as reported by OTC Markets Group,
Inc.; provided, that in the event that the Common Stock is not listed or quoted
as set forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.

 

8



--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or the OTC QX on which the Common Stock is listed or quoted for trading
on the date in question.

“Transaction Documents” means this Agreement, the Schedules and Exhibits
attached hereto, including the Castle Creek Side Letter, the Designation, the
Registration Rights Agreement and any other documents or agreements executed by
the Company or the Purchasers in connection with the transactions contemplated
hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent for the Company.

“Treasury” shall mean the US Treasury Department.

“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(q).

“Underlying Shares” has the meaning set forth in the Recitals.

“VCOC Letter Agreement” means the letter agreement in the form attached hereto
as Exhibit E, dated as of the Closing Date, between the Company and Castle
Creek.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the number of Shares set forth below such Purchaser’s name on the signature page
of this Agreement at a per share price equal to the Purchase Price.

(b) Closing. The Closing of the purchase and sale of the Shares pursuant to this
Agreement shall take place remotely by mail or electronic delivery as the
parties may mutually agree; provided that the Closing shall take place no
earlier than January 20, 2017.

(c) Form of Payment. Unless otherwise agreed to by the Company and a Purchaser
(as to itself only), on the Closing Date, (i) each Purchaser shall wire its
Subscription Amount, in United States dollars and in immediately available
funds, in accordance with the Company’s written wire transfer instructions and
(ii) upon receipt thereof, the Company shall deliver to each Purchaser one or
more stock certificates or instruct its transfer agent to make a book entry to
Purchaser’s account, evidencing the number of Shares set forth on such
Purchaser’s signature page to this Agreement. Notwithstanding anything to the
contrary set forth herein, Castle Creek shall not be

 

9



--------------------------------------------------------------------------------

required to send its payment by wire transfer for the Shares being purchased by
Castle Creek until it (or its designated custodian per its delivery
instructions) confirms receipt of either the physical stock certificate
representing its Shares or evidence of the Company’s transfer agent’s book-entry
to Castle Creek’s account of its purchased Shares.

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver, or cause to be
delivered to each Purchaser (unless otherwise indicated) the following (the
“Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) one or more stock certificates (if physical certificates are required by
the Purchaser to be held immediately prior to the Closing; if not, then a “.pdf”
copy of stock certificates (with the original stock certificates to be delivered
within two Business Days of the Closing Date), evidencing the Shares subscribed
for by Purchaser hereunder, registered in the name of such Purchaser or its
nominee or evidence that the Company’s transfer agent has made a book entry to
such Purchaser’s account with respect to such Shares;

(iii) legal opinion of Company Counsel, dated as of the Closing Date and
substantially in the form attached hereto as Exhibit B, executed by such counsel
and addressed to the Purchasers and the Placement Agent;

(iv) the Registration Rights Agreement, duly executed by the Company;

(v) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit C (the “Secretary’s Certificate”), dated as of the Closing Date,
(a) certifying the resolutions adopted by the board of directors of the Company
or a duly authorized committee thereof approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Shares pursuant to this Agreement and the other Transaction Documents,
(b) certifying the current versions of the Articles of Incorporation and Bylaws
of the Company, and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company;

(vi) a certificate, dated as of the Closing Date and signed by its President,
Chief Executive Officer or its Chief Financial Officer, substantially in the
form attached hereto as Exhibit D;

(vii) a Subsistence Certificate for the Company and the Bank from the
Pennsylvania Secretary of State as of a recent date;

(viii) the Designation, as filed with the Pennsylvania Secretary of State in the
form attached hereto as
Exhibit G;

 

10



--------------------------------------------------------------------------------

(ix) with respect to Castle Creek, the VCOC Letter Agreement and the Castle
Creek Side Letter;

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) subject to a satisfactory pre-closing in form and substance satisfactory to
each Purchaser, each Purchaser (other than Castle Creek) shall deliver to
Riverview’s escrow account its Subscription Amount, in U.S. dollars and in
immediately available funds, in the amount indicated below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer at least one Business Day prior to
the Closing Date; on the Closing Date, Castle Creek shall deliver to the Company
Castle Creek’s Subscription Amount, in U.S. dollars and in immediately available
funds, by wire transfer to the account provided by the Company upon confirmation
that Castle Creek (or its designated custodian per its delivery instructions)
has received either the physical stock certificate representing its Shares or
evidence of the Company’s transfer agent’s book-entry to Castle Creek’s account
of its purchased Shares;

(iii) the Registration Rights Agreement, duly executed by such Purchaser;

(iv) a fully completed and duly executed Accredited Investor Questionnaire,
reasonably satisfactory to the Company, in the form attached hereto as Exhibit
A;

(v) with respect to Castle Creek, the VCOC Letter Agreement and the Castle Creek
Side Letter;

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the Closing Date, except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date and qualified as set forth on the Disclosure Schedules
attached to this Agreement, to each of the Purchasers that:

(a) Subsidiaries. Except as set forth on Schedule 3.1(a), the Company has no
direct or indirect Subsidiaries other than the Subsidiaries. The Company owns,
directly or indirectly, all of the capital stock of the Bank or comparable
equity interests of each Subsidiary, and such interests are, except as set forth
on Schedule 3.1(a), owned free and clear of any and all Liens, and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable, and free
of preemptive and similar rights to subscribe for or purchase securities.

 

11



--------------------------------------------------------------------------------

(b) Organization and Qualification; Bank Regulations.

(i) The Company and each of its Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing, and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws, or other organizational or
charter documents. The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not in
the reasonable judgment of the Company be expected to have a Material Adverse
Effect.

(ii) The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956 (the “BHCA”). The Bank is the Company’s only
Subsidiary banking institution. The Bank’s deposit accounts are insured up to
applicable limits by the FDIC, and all premiums and assessments required to be
paid in connection therewith have been paid when due and no proceeding for
termination of such insurance is pending or, to the Company’s Knowledge,
threatened. The Company has conducted its business in compliance with all
applicable federal, state and foreign laws, orders, judgments, decrees, rules,
regulations, and applicable stock exchange requirements, including all laws and
regulations restricting activities of bank holding companies and banking
organizations, in all material respects.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, including, without limitation, to issue
the Securities in accordance with the terms hereof. The Company’s execution and
delivery of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its board of directors, or its shareholders
in connection therewith other than in connection with the Required Approvals.
Each of the Transaction Documents has been (or upon delivery will have been)
duly executed by the Company and is, or when delivered in accordance with the
terms hereof or thereof, will (assuming due authorization, execution, and
delivery thereof by the other parties thereto) constitute the legal, valid, and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.

 

12



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery, and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Securities pursuant to this Agreement and the other Transaction Documents)
do not and will not, subject to receipt of the Required Approvals, (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws, or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration, or cancellation (with or without
notice, lapse of time or both) of, any contract to which the Company or any
Subsidiary is a party, or (iii) subject to receipt of the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree, or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and the rules and regulations thereunder, assuming, without
investigation, the correctness of the representations and warranties made by the
Purchasers herein, of any self-regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (ii) and (iii) such as would not have or reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization, or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local, or other governmental authority, self-regulatory
organization, or other Person in connection with the execution, delivery, and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Securities pursuant to this Agreement and the
other Transaction Documents), other than: (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, if applicable, (ii) filings required by any
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D,
(iv) the filing of any requisite notices and/or application(s) to the Principal
Trading Market, if applicable, for the issuance, sale, and listing or quotation
of the Common Shares for trading or quotation, as the case may be, thereon in
the time and manner required thereby, (v) the filings required in accordance
with Section 4.7 of this Agreement, (vi) the filing of any applicable notices
and/or applications to or the receipt of any applicable consents or
non-objections from the state or federal bank regulatory authorities that govern
the Company or the Bank, (vii) filing of the Designation with the Pennsylvania
Department of State, (viii) the approval by the Company’s shareholders of a
shareholder proposal regarding the authorization of the shares of Non-Voting
Common Stock to be issued on conversion of the Series A Preferred Stock, and the
filing of the Articles of Amendment to effectuate such shareholder proposal, if
approved, and (ix) those that have been made or obtained prior to the date of
this Agreement

 

13



--------------------------------------------------------------------------------

(collectively, the “Required Approvals”). The Company is unaware of any facts or
circumstances relating to the Company or its Subsidiaries which would be likely
to prevent the Company from obtaining or effecting any of the foregoing.

(f) Issuance of the Shares. The issuance of the Shares has been duly authorized
and the Shares, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid, and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, restrictions contemplated by
this Agreement and Liens, if any, created by a Purchaser, and shall not be
subject to preemptive or similar rights. The issuance of the Underlying Shares
has been duly authorized and the Underlying Shares, if and when issued in
accordance with the terms of the Articles of Incorporation, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer imposed by applicable securities Laws,
restrictions contemplated by this Agreement and Liens, if any, created by a
Purchaser, and shall not be subject to preemptive or similar rights, except for
those stated herein. Assuming the accuracy of the representations and warranties
of the Purchasers in this Agreement, the Shares will be issued in compliance
with all applicable federal and state securities laws.

(g) Capitalization.

(i) The number of shares and type of all authorized, issued, and outstanding
capital stock and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) has been set forth in the SEC Reports and has not changed since the
date of such SEC Reports; as of the date hereof, there are 3,237,859 shares of
Common Stock outstanding and no shares of the Company’s preferred stock
outstanding. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company. The shares of Series A Preferred Stock (upon filing of the
Designation with the Secretary of State of the Commonwealth of Pennsylvania)
will be duly authorized by all necessary corporate action, and when issued and
sold against receipt of the consideration therefor as provided in this
Agreement, such shares of Series A Preferred Stock will be validly issued, fully
paid and non-assessable and free of preemptive rights except for those stated
herein. The shares of Non-Voting Common Stock issuable upon the conversion of
the Series A Preferred Stock will, upon receipt of the approval by the Company’s
shareholders of the shareholder proposal and filing of the related amendment to
the Articles of Incorporation with the Secretary of State of the Commonwealth of
Pennsylvania, have been duly authorized by all necessary corporate action and
when so issued upon such conversion or exercise will be validly issued, fully
paid and non-assessable, and free of preemptive rights except for those stated
herein. The Company will reserve, free of any preemptive or similar rights of
shareholders of the Company, a number of unissued shares of Common Stock,
sufficient to issue and deliver the Underlying Shares into which the Series A
Preferred Stock is convertible. No shares of the Company’s outstanding capital
stock are subject to preemptive rights or any other similar rights. Except as
set forth on Schedule 3.1(g), there are

 

14



--------------------------------------------------------------------------------

no outstanding options, warrants, scrip, rights to subscribe to, calls, or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls, or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted pursuant to
compensatory plans, contracts or arrangements described in the SEC Reports;
except as set forth in Schedule 3.1(g), there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is bound. Except for the Registration Rights Agreement, if applicable,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act. There are
no outstanding securities or instruments of the Company that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company or any of its Subsidiaries. The Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement. Neither the Company nor any of its Subsidiaries
has any liabilities or obligations required to be disclosed in the SEC Reports
but not so disclosed in the SEC Reports, which, individually or in the
aggregate, will have or would reasonably be expected to have a Material Adverse
Effect. There are no securities or instruments issued by or to which the Company
is a party containing anti-dilution or similar provisions that will be triggered
by the issuance of the Shares pursuant to this Agreement and the other
Transaction Documents.

(ii) Immediately following the Closing, (i) 3,507,744 shares of Common Stock and
(ii) 1,348,809 shares of Non-Voting Preferred Stock will be issued and
outstanding.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twenty-four (24) months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with the Private Placement Memorandum, this Agreement, including
the Schedules and Exhibits hereto, and any certificates furnished pursuant to
this Agreement, the “Disclosure Materials”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective filing dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Private Placement Memorandum does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

15



--------------------------------------------------------------------------------

(i) Financial Statements. The financial statements (including the notes thereto)
of the Company and its Subsidiaries included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, complied, in all material respects, with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, and fairly present in all material respects the balance sheet
of the Company and its Subsidiaries taken as a whole as of and for the dates
thereof and the results of operations, shareholders’ equity, and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments, which would not be material, either individually or
in the aggregate.

(j) Tax Matters. The Company and each of its Subsidiaries has (i) timely filed
all material foreign, U.S. federal, state and local Tax Returns that are or were
required to be filed, and all such Tax Returns are true, correct and complete in
all material respects, (ii) paid all material Taxes required to be paid by it
and any other material assessment, fine or penalty levied against it, whether or
not shown or determined to be due on such Tax Returns, other than any such
amounts (x) currently payable without penalty or interest, or (y) being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP; (iii) timely withheld,
collected or deposited, as the case may be, all material Taxes (determined both
individually and in the aggregate) required to be withheld, collected or
deposited by it, and to the extent required, have been paid to the relevant
taxing authority in accordance with applicable Law; and (iv) complied with all
applicable information reporting requirements in all material respects. Neither
the Company nor any Subsidiary (i) is subject to any outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or any of its Subsidiaries either within the Company’s Knowledge or
claimed, pending or raised by an authority in writing; (ii) is a party to, bound
by or otherwise subject to any obligation under any Tax sharing or Tax indemnity
agreement or similar contract or arrangement (other than an agreement, similar
contract or arrangement to which only the Company and its Subsidiaries are
parties); (iii) has participated in a “listed transaction” within the meaning of
Treasury Regulation Section 1.6011- 4(b)(2); or (iv) has any liability for Taxes
of any Person arising from the application of Treasury Regulation
Section 1.1502-6 or any analogous provision of state, local or foreign Law, or
as a transferee or successor, by contract, or otherwise. No claim has been made
by a tax authority in a jurisdiction where the Company or any Subsidiary does
not pay Taxes or file Tax Returns asserting that the Company or any Subsidiary
is or may be subject to Taxes assessed by such jurisdiction. Neither the Company
nor any Subsidiary will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any period (or any portion
thereof) ending after the Closing as a result of any: (1) installment sale or
other open transaction disposition made on or prior to the Closing; (2) prepaid
amount received on or prior to the Closing; (3) written and legally

 

16



--------------------------------------------------------------------------------

binding agreement with a governmental authority relating to taxes for any
taxable period ending on or before the Closing; (4) change in method of
accounting in any taxable period ending on or before the Closing; or
(5) election under Section 108(i) of the Code.

(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, occurrences, or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed, or made any agreements to purchase or
redeem any shares of its capital stock, (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued pursuant to existing Company stock option or stock purchase plans or
executive and director arrangements disclosed in the SEC Reports (vi) there has
not been any material change or amendment to, or any waiver of any material
right by the Company under, any Material Contract under which the Company or any
of its Subsidiaries is bound or subject, and (vii) to the Company’s Knowledge,
there has not been a material increase in the aggregate dollar amount of (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company’s or the Bank’s financial statements with respect
thereto. Except for the transactions contemplated by this Agreement, no event,
liability, or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations, or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one Trading Day prior to the date that this
representation is made. Moreover, since the date(s) the Company afforded
Purchaser (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares, and (ii) access to information about the Company and
the Subsidiaries and their respective financial condition, results of
operations, business, properties, management, prospects, and any potential
transactions sufficient to enable it to evaluate its investment, there have been
no events, occurrences, or developments that have materially affected or would
reasonably be expected to materially affect, either individually or in the
aggregate, the information as presented to the Purchasers in connection with the
offering of the Shares.

(l) Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any Law of any Governmental Entity relating to the use,
disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws,
(iii) owns

 

17



--------------------------------------------------------------------------------

or operates any real property contaminated with any substance that is in
violation of any Environmental Laws or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and there is no pending or, to the
Company’s Knowledge, threatened investigation that might lead to such a claim.
Except as would not result in a Material Adverse Effect, there are no
circumstances or conditions (including the presence of asbestos, underground
storage tanks, lead products, polychlorinated biphenyls, prior manufacturing
operations, dry-cleaning or automotive services) involving the Company or any of
its Subsidiaries, or any currently or formerly owned or operated property of the
Company or any of its Subsidiaries, that could reasonably be expected to result
in any claim, liability, investigation, cost or restriction against the Company
or any of its Subsidiaries, or result in any restriction on the ownership, use,
or transfer of any property pursuant to any Environmental Law, or adversely
affect the value of any currently owned property of the Company or any of its
Subsidiaries.

(m) Litigation. There is no Action pending or, to the Company’s Knowledge,
threatened, which (i) adversely affects or challenges the legality, validity, or
enforceability of any of the Transaction Documents, the issuance of Shares
pursuant to this Agreement and the other Transaction Documents, or the
conversion of the Shares of Series A Preferred Stock into the applicable
Underlying Shares, or (ii) except as disclosed in the SEC Reports, is reasonably
likely to be material to the Company or any Subsidiary, individually or in the
aggregate, if there were an unfavorable decision. Except as disclosed in the SEC
Reports, neither the Company nor any Subsidiary, nor to the Company’s Knowledge
any director or officer thereof in their capacity as a director or officer of
the Company or any Subsidiary, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty relating to the Company or any
Subsidiary, nor is any such Action, to the Company’s Knowledge, currently
threatened. There is no Action by the Company or any Subsidiary pending or which
the Company or any Subsidiary intends to initiate (other than collection or
similar claims in the ordinary course of business). Except as disclosed in the
SEC Reports, there has not been, and to the Company’s Knowledge there is not
pending or threatened, any investigation by the Commission involving the Company
or any current or former director or officer of the Company. The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any executive officers or directors of
the Company in their capacities as such, which individually or in the aggregate,
would reasonably be expected to be material to the Company or any Subsidiary.

(n) Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent with respect to any of the employees of the Company or any
Subsidiary which would have or reasonably be expected to have a Material Adverse
Effect. None of the employees of the Company or any Company Subsidiary is a
member of a union that relates to such employee’s relationship with the Company
or any Subsidiary, and neither the Company nor any of its Subsidiaries is a
party to a collective bargaining agreement, and the Company and each

 

18



--------------------------------------------------------------------------------

Subsidiary believes that its relationship with its employees is good. To the
Company’s Knowledge, there is no activity involving any of the employees of the
Company or any Company Subsidiary seeking to certify a collective bargaining
unit or similar organization. To the Company’s Knowledge, no executive officer
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and each of its Subsidiaries are in
compliance with all Laws and regulations relating to employment and employment
practices, immigration, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
As of the date of this Agreement, except as otherwise disclosed to the
Purchasers, no executive officer of the Company has given notice to the Company
or any of its Subsidiaries of his or her intent to terminate his or her
employment or service relationship with the Company or any of its Subsidiaries.
The Company and its Subsidiaries are in material compliance with all Laws
concerning the classification of employees and independent contractors and have
properly classified all such individuals for purposes of participation in
employee benefit plans.

(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator, or governmental
body having jurisdiction over the Company or its Subsidiaries or their
respective properties or assets, (iii) is in violation of, or in receipt of
written notice that it is in violation of, any statute, rule, regulation,
policy, guideline, or order of any governmental authority or self-regulatory
organization (including the Principal Trading Market) applicable to the Company
or any of its Subsidiaries, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(p) Regulatory Permits. The Company and each of its Subsidiaries possess or have
applied for all certificates, authorizations, consents, and permits issued by
the appropriate federal, state, local, or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted and as
described in the SEC Reports, except where the failure to possess such
certificates, authorizations, consents, or permits, individually or in the
aggregate, has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits, and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.

 

19



--------------------------------------------------------------------------------

(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens, except such as do not materially
affect the value of such property or do not interfere with the use made and
proposed to be made of such property by the Company and any Subsidiary;
provided, however, the foregoing representation and warranty is qualified as to
the Company’s knowledge with respect to properties received by the Company
through foreclosure (judicial or non-judicial) or by deed in lieu of foreclosure
(collectively, “OREO Properties”). The Company and its Subsidiaries make no
representation or warranty with respect to the status of title or Liens
affecting OREO Properties. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid,
subsisting, and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
facilities by the Company and its Subsidiaries. No notice of a claim of default
by any party to any lease entered into by the Company or any of its Subsidiaries
has been delivered to either the Company or any of its Subsidiaries or is now
pending, and there does not exist any event or circumstance that with notice or
passing of time, or both, would constitute a default or excuse performance by
any party thereto. None of the owned or leased premises or properties of the
Company or any of its Subsidiaries is subject to any current or potential
interests of third parties or other restrictions or limitations that would
impair or be inconsistent in any material respect with the current use of such
property by the Company or any of its Subsidiaries, as the case may be.

(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license, or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how, and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted as disclosed in the
SEC Reports except where the failure to own, possess, license, or have such
rights would not have or reasonably be expected to have a Material Adverse
Effect. Except as set forth in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (i) other than with
respect to licensed Intellectual Property, there are no rights of third parties
to any such Intellectual Property; (ii) to the Company’s Knowledge, there is no
infringement by third parties of any such Intellectual Property; (iii) there is
no pending or, to the Company’s Knowledge, threatened Proceeding by others
challenging the Company’s and its Subsidiaries’ rights in or to any such
Intellectual Property (other than licensed Intellectual Property in which case
to the Company’s Knowledge there is no such Proceeding by others pending or
threatened); (iv) there is no pending or, to the Company’s Knowledge, threatened
Proceeding by others challenging the validity or scope of any such Intellectual
Property (other than licensed Intellectual Property in which case to the
Company’s Knowledge there is no such Proceeding by others pending or
threatened); and (v) there is no pending or, to the Company’s Knowledge,
threatened Proceeding by others that the Company and/or any Subsidiary infringes
or otherwise violates any patent, trademark, copyright, trade secret, or other
proprietary rights of others.

 

20



--------------------------------------------------------------------------------

(s) Insurance. The Company and each of the Subsidiaries are, and following the
Closing Date will remain, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
reasonably believes to be prudent and customary in the businesses and locations
in which and where the Company and the Subsidiaries are engaged. The Company and
the Company Subsidiaries have not been refused any insurance coverage sought or
applied for, and the Company and the Company Subsidiaries do not have any reason
to believe that they will not be able to renew their existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their business at a cost that would not
have a Material Adverse Effect. All premiums due and payable under all such
policies and bonds have been timely paid, and the Company and its Subsidiaries
are in material compliance with the terms of such policies and bonds. Neither
the Company nor any of its Subsidiaries has received any notice of cancellation
of any such insurance, nor, to the Company’s Knowledge, will it or any
Subsidiary be unable to renew their respective existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would be
materially higher than their existing insurance coverage. The Company
(i) maintains directors’ and officers’ liability insurance and fiduciary
liability insurance with financially sound and reputable insurance companies
with benefits and levels of coverage as disclosed in Schedule 3.1(s), (ii) has
timely paid all premiums on such policies, and (iii) there has been no lapse in
coverage during the term of such policies.

(t) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the Company’s Knowledge, none of the employees of the Company or any
Subsidiary, is presently a party to any transaction with the Company or any
Subsidiary or to a presently contemplated transaction (other than for services
as employees, officers, and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(u) Internal Control over Financial Reporting. Except as set forth in the SEC
Reports, the Company and its Subsidiaries maintain internal control over
financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the board of directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize, and report financial
information, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. The Company has no knowledge of any
reason that its outside auditors and its principal executive officer and
principal financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to

 

21



--------------------------------------------------------------------------------

Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due. Since December 31, 2012 (i) neither the Company nor any Company Subsidiary
nor, to the Company’s Knowledge, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls.

(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as disclosed in the SEC Reports, the Company
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure controls
and proceedings are effective.

(w) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon the Company, any Subsidiary or any Purchaser for any commission, fee, or
other compensation pursuant to any agreement, arrangement, or understanding
entered into by or on behalf of the Company or any Subsidiary, other than the
Placement Agent with respect to the offer and sale of the Shares pursuant to
this Agreement and the other Transaction Documents (which placement agent fees
are being paid by the Company and are set forth in the Disclosure Materials).

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, the due performance
by the Purchasers of the covenants and agreements set forth in this Agreement,
compliance by the Purchasers with the offering and transfer restrictions and
procedures described in this Agreement, the accuracy of the information
disclosed in the Accredited Investor Questionnaires, the accuracy of all
information and certifications provided to the Company by those Persons (other
than the Company) subject to Rule 506(d) of Regulation D regarding the absence
of any disqualifying event or circumstances described in Rule 506(d) concerning
such Persons and the receipt of the Required Approvals and the completion of all
filings associated therewith, no registration under the Securities Act is
required for the offer and sale of the Shares by the Company to the Purchasers
under the Transaction Documents. The issuance and sale of the Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market.

(y) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary other than
those securities which are currently registered on an effective registration
statement on file with the Commission.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i)

 

22



--------------------------------------------------------------------------------

eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Shares as contemplated hereby or (ii) cause the offering of the Shares
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

(aa) Listing and Maintenance Requirements. The Company files periodic reports
and other information with the Commission in accordance with Section 15(d) of
the Exchange Act, and the Company has taken no action designed to terminate its
obligation to file such reports and other information under the Exchange Act.
The Company has not, in the 12 months preceding the date hereof, received
written notice from any Trading Market on which the Common Stock is listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued quotation of the Common Stock on the Principal
Trading Market.

(bb) Investment Company. Neither the Company nor any of its Subsidiaries is
required to be registered as, and is not an Affiliate of, and immediately
following the Closing will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940.

(cc) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge, any directors, officers, employees, agents, or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment, or other unlawful expenses
relating to foreign or domestic political activity, (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback, or other material unlawful payment to any foreign or domestic
government official or employee.

(dd) Application of Takeover Protections; Rights Agreements. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of its Common Stock or a Change in Control
of the Company. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provision under the Company’s
Articles of Incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Shares and any Purchaser’s ownership of the Shares.

 

23



--------------------------------------------------------------------------------

(ee) No Undisclosed Liabilities. There are no material liabilities or
obligations of the Company or any of the Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable, or otherwise,
except for (i) liabilities appropriately reflected or reserved against in
accordance with GAAP in the Company’s audited balance sheet at December 31,
2015, or that are otherwise disclosed in the footnotes to the financial
statements for the year ended December 31, 2015, and (ii) liabilities that have
arisen in the ordinary and usual course of business and consistent with past
practice since December 31, 2015.

(ff) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agent to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions, and terms of the Transaction
Documents and the proposed transactions hereunder may constitute such
information, all of which will be disclosed by the Company in the Initial Press
Release as contemplated by Section 4.7 hereof. The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations, or financial
conditions, which, under applicable law, rule, or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions.

(gg) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off- balance sheet entity that is required to be disclosed by the
Company in its SEC Reports and is not so disclosed.

(hh) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.

(ii) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

 

24



--------------------------------------------------------------------------------

(jj) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate, or Person acting
on behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Shares towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar, or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

(kk) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder, and any related or similar
rules, regulations, or guidelines, issued, administered, or enforced by any
applicable governmental agency (collectively, the “Money Laundering Laws”), and
to the Company’s Knowledge, no action, suit, or proceeding by or before any
court or governmental agency, authority, or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.

(ll) No Additional Agreements. The Company has no agreements or understandings
(including, without limitation, side letters) with any Purchaser or other Person
to purchase shares of Common Stock or Series A Preferred Stock on terms more
favorable to such Person than as set forth herein, except that the Company may
enter into the Castle Creek Side Letter to provide Castle Creek with the right
to either appoint a representative to the Company’s board of directors or
appoint a non-voting observer to attend Company board meetings, to exercise
certain preemptive rights, or to grant Castle Creek certain other rights. Except
for the Castle Creek Side Letter, the Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(mm) Reports, Registrations and Statements. Since January 1, 2014, the Company
and each Subsidiary have filed all material reports, registrations, and
statements, together with any required amendments thereto, that it was required
to file with the Federal Reserve, the FDIC, the Pennsylvania Department, and any
other applicable federal or state securities or banking authorities. All such
reports and statements filed with any such regulatory body or authority are
collectively referred to herein as the “Company Reports.” As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Federal Reserve, the FDIC, the Pennsylvania
Department, and any other applicable foreign, federal, or state securities or
banking authorities, as the case may be.

(nn) Bank Regulatory Capitalization. As of September 30, 2016, the Bank was
considered “well capitalized” under the FDIC’s regulatory framework for prompt
corrective action.

 

25



--------------------------------------------------------------------------------

(oo) Agreements with Regulatory Agencies. Neither the Company nor any Subsidiary
is currently subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement, or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2015, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management, or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Subsidiary been
advised in writing since December 31, 2015 by any Governmental Entity that it
intends to issue, initiate, order, or request any such Regulatory Agreement.

(pp) Compliance with Certain Banking Regulations. To the Company’s Knowledge,
there are no facts or circumstances, and the Company has no reason to believe
that any facts or circumstances exist, that would cause the Bank (i) to be
deemed not to be in satisfactory compliance with the Community Reinvestment Act
(“CRA”) and the regulations promulgated thereunder or to be assigned a CRA
rating by federal or state banking regulators of lower than “satisfactory,” (ii)
to be deemed to be operating in violation, in any material respect, of the Bank
Secrecy Act, the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001,
any order issued with respect to anti-money laundering by OFAC, or any other
anti-money laundering statute, rule, or regulation, (iii) to be deemed not to be
in satisfactory compliance, in any material respect, with the Home Mortgage
Disclosure Act, the Fair Housing Act or the Equal Credit Opportunity Act, or
(iv) to be deemed not to be in satisfactory compliance, in any material respect,
with all applicable privacy of customer information requirements contained in
any applicable federal and state privacy laws and regulations as well as the
provisions of all information security programs adopted by the Bank.

(qq) No General Solicitation or General Advertising. Neither the Company nor, to
the Company’s Knowledge, any Person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of the Shares
pursuant to this Agreement and the other Transaction Documents.

(rr) Mortgage Banking Business. Except as has not had and would not reasonably
be expected to have a Material Adverse Effect:

(i) The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting, and
credit approval of any mortgage loan originated, purchased, or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state,
and local laws, rules, and regulations with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing, or filing of claims
in connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing,

 

26



--------------------------------------------------------------------------------

transfers of servicing, collection practices, equal credit opportunity, and
adjustable rate mortgages, (B) the responsibilities and obligations relating to
mortgage loans set forth in any agreement between the Company or any of its
Subsidiaries and any Agency, Loan Investor, or Insurer, (C) the applicable
rules, regulations, guidelines, handbooks, and other requirements of any Agency,
Loan Investor, or Insurer, and (D) the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to each
mortgage loan; and

(ii) No Agency, Loan Investor, or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries, or (C) indicated in writing to the Company
or any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality, or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws.

For purposes of this Section 3.1(rr), (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture, or any other federal or state agency with authority to
(i) determine any investment, origination, lending, or servicing requirements
with regard to mortgage loans originated, purchased, or serviced by the Company
or any of its Subsidiaries, or (ii) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including state and local housing
finance authorities, (B) “Loan Investor” means any person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased, or
serviced by the Company or any of its Subsidiaries or a security backed by or
representing an interest in any such mortgage loan, and (C) “Insurer” means a
person who insures or guarantees for the benefit of the mortgagee all or any
portion of the risk of loss upon borrower default on any of the mortgage loans
originated, purchased, or serviced by the Company or any of its Subsidiaries,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture, and any private mortgage insurer, and providers of hazard, title,
or other insurance with respect to such mortgage loans or the related
collateral.

(ss) Risk Management Instruments. The Company and the Subsidiaries have in place
risk management policies and procedures sufficient in scope and operation to
protect against risks of the type and in amounts reasonably expected to be
incurred by companies of similar size and in similar lines of business as the
Company and the Subsidiaries. Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, since January 1, 2015, all material
derivative instruments, including, swaps, caps, floors, and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Subsidiaries, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations, and

 

27



--------------------------------------------------------------------------------

regulatory policies, and (3) with counterparties believed to be financially
responsible at the time, and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
Neither the Company nor the Subsidiaries, nor, to the Company’s Knowledge, any
other party thereto, is in breach of any of its material obligations under any
such agreement or arrangement.

(tt) ERISA. The Company and its Subsidiaries are in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA), other than an event for which the 30- day notice requirement has been
waived by applicable regulation) has occurred with respect to any “pension plan”
(as defined in ERISA) for which the Company or any Subsidiary would have any
liability that would reasonably be expected to have a Material Adverse Effect;
the Company and its Subsidiaries have not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan,” or (ii) Sections 412 or 4971 of the Code
that would reasonably be expected to have a Material Adverse Effect; and each
“Pension Plan” for which the Company or any Subsidiary would have liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification.

(uu) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

(vv) No “Bad Actor” Disqualification. The Company has exercised reasonable care,
in accordance with Commission rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person (as defined below) is subject to any of the “bad actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (“Disqualification Events”). To the Company’s Knowledge, after conducting
such sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Covered Persons” are those persons specified in Rule 506(d)(1)
under the Securities Act, including the Company, any predecessor or affiliate of
the Company, any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Securities, and any person that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with

 

28



--------------------------------------------------------------------------------

the sale of the Shares (a “Solicitor”), any general partner or managing member
of any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.

(ww) Nonperforming Assets. To the Company’s Knowledge as of the date of this
Agreement, since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in subsequent SEC Reports filed
prior to the date hereof, the Company believes that the Bank will be able to
fully and timely collect substantially all interest, principal, or other
payments when due under its loans, leases, and other assets that are not
classified as nonperforming and such belief is reasonable under all the facts
and circumstances known to the Company and Bank, and the Company believes that
the amount of reserves and allowances for loan and lease losses and other
nonperforming assets established on the Company’s and Bank’s financial
statements is adequate, and such belief is reasonable under all the facts and
circumstances known to the Company and Bank.

(xx) No Change in Control. Neither the Company nor any of its Subsidiaries is a
party to any employment, Change in Control, severance, or other compensatory
agreement or any benefit plan pursuant to which the issuance of the Shares to
the Purchasers as contemplated by this Agreement would trigger a “change of
control” or other similar provision in any of the agreements, which results in
payments to the counterparty or the acceleration of vesting of benefits.

(yy) Common Control. The Company is not in control (as defined in the BHC Act
and the Federal Reserve’s Regulation Y (12 CFR Part 225)) (“BHCA Control”) of
any federally insured depository institution other than the Bank. The Bank is
not under the BHCA Control of any company (as defined in the BHCA and the
Federal Reserve’s Regulation Y) other than Company. Neither the Company nor the
Bank controls, in the aggregate, more than five percent of the outstanding
voting class, directly or indirectly, of any federally insured depository
institution. The Bank is not subject to the liability of any commonly controlled
depository institution pursuant to Section 5(e) of the Federal Deposit Insurance
Act (12 U.S.C. § 1815(e)).

(zz) Material Contracts. The Company has disclosed in the SEC Reports, true,
correct, and complete copies of each material contract (as defined by SEC rules
and regulations-) to which the Company or any Company Subsidiary is a party or
subject (whether written or oral, express or implied) as of the date of this
Agreement and which was required to be disclosed in such SEC Reports. Each
Material Contract is set forth on Schedule 3.1(zz) and is a valid and binding
obligation of the Company or any of its Subsidiaries (as applicable) that is a
party thereto and, to the Company’s Knowledge, each other party to such Material
Contract, except for such failures to be valid and binding as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each such Material Contract is enforceable against the Company or any of
its Subsidiaries (as applicable) that is a party thereto and, to the Company’s
Knowledge, each other party to such Material Contract in accordance with its
terms (subject in each case to applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding of law or at equity),

 

29



--------------------------------------------------------------------------------

except for such failures to be enforceable as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor to the Company’s Knowledge, any other party to a
Material Contract, is in material default or material breach of a Material
Contract and there does not exist any event, condition or omission that would
constitute such a default or breach (whether by lapse of time or notice or
both), in each case, except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority.

(i) If such Purchaser is an entity, it is duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its organization with the
requisite corporate, partnership, limited liability company, or other applicable
similar power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery, and performance by such Purchaser of the applicable
Transaction Documents to which it is a party and the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate or, if
such Purchaser is not a corporation, such partnership, limited liability
company, or other applicable like action, on the part of such Purchaser. If such
Purchaser is an entity, each of the applicable Transaction Documents to which it
is a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(ii) If such Purchaser is not an entity, the execution, delivery, and
performance by such Purchaser of the applicable Transaction Documents to which
it is a party and the transactions contemplated by this Agreement have been duly
authorized. Each of the applicable Transaction Documents to which such Purchaser
is a party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against such Purchaser
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application. If
such Purchaser is an individual, the Purchaser is an adult individual, with full
capacity to execute, deliver and perform this Agreement.

 

30



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery, and performance by such Purchaser of
this Agreement and the Registration Rights Agreement, if applicable, and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (if such Purchaser is an entity), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights, or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws; provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan, or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity.

(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Purchaser has provided the information in the
Accredited Investor Questionnaire attached hereto as Exhibit A.

(e) Reliance. The Company and the Placement Agent will each be entitled to rely
upon this Agreement (with respect to the Placement Agent, reliance on the
representations and warranties of the parties hereto as set forth in Article
III) and is irrevocably authorized to produce this Agreement or a copy hereof to
(A) any regulatory authority having jurisdiction over the Company and its
Affiliates or the Placement Agent, and (B) any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, in each case, to the extent required by any court or
governmental authority to which the Company or the Placement Agent is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure to the extent practicable and allowed by applicable law.

(f) General Solicitation. Such Purchaser (i) is not purchasing the Shares as a
result of any advertisement, article, notice, or other communication regarding
the Shares published in any newspaper, magazine, or similar media or broadcast
over television or radio or presented at any seminar or any other form of
“general solicitation” or “general advertising” (as

 

31



--------------------------------------------------------------------------------

such terms are used in Regulation D, (ii) has entered into no agreements with
shareholders of the Company or other subscribers for the purpose of controlling
the Company or any Subsidiary; and (iii) has entered into no agreements with
shareholders of the Company or other subscribers regarding voting or
transferring Purchaser’s interest in the Company.

(g) Direct Purchase. Purchaser is purchasing the Shares directly from the
Company and not from the Placement Agent. The Placement Agent did not make any
representations or warranties to Purchaser, express or implied, regarding the
Shares, the Company and its Affiliates, or the Company’s offering of the Shares.

(h) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares and has so evaluated the
merits and risks of such investment. Such Purchaser is capable of protecting its
own interests in connection with this investment and has experience as an
investor in securities of companies like the Company. Such Purchaser is able to
hold the Shares indefinitely if required, is able to bear the economic risk of
an investment in the Shares, and, at the present time, is able to afford a
complete loss of such investment. Further, Purchaser understands that no
representation is being made as to the future trading value or trading volume of
the Shares.

(i) Access to Information. The Purchaser is sufficiently aware of the Company’s
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the Shares. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, management and representatives of the Company concerning the terms
and conditions of the offering of the Shares and the merits and risks of
investing in the Shares and any such questions have been answered to such
Purchaser’s reasonable satisfaction; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management, and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has received all
information it deems appropriate for assessing the risk of an investment in the
Shares. Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its representatives or counsel shall modify, amend,
or affect such Purchaser’s right to rely on the truth, accuracy, and
completeness of the Disclosure Materials provided to such Purchaser and the
Company’s representations and warranties contained in the Transaction Documents.
Purchaser acknowledges that neither the Company nor the Placement Agent have
made any representation, express or implied, with respect to the accuracy,
completeness, or adequacy of any available information except that the Company
has made the express representations and warranties contained in Section 3.1 of
this Agreement.

 

32



--------------------------------------------------------------------------------

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon the Company or any Purchaser for any commission, fee, or other compensation
pursuant to any agreement, arrangement, or understanding entered into by or on
behalf of such Purchaser. Each Purchaser, severally and not jointly, shall
indemnify, pay, and hold the Company harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim. In any
proceeding or matter in respect of which the Company may seek indemnity from one
or more Purchasers pursuant to this Section 3.2(j), the Company and such
Purchaser(s) shall have all the rights and obligations of an Indemnified Person
and the indemnifying party, respectively, in Section 4.8.

(k) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
the Company or the Placement Agent (or any of their respective agents, counsel,
or Affiliates) or any other Purchaser or other Purchaser’s business and/or legal
counsel in making such decision; provided that the foregoing shall in no way
limit such Purchaser’s right to rely on the truth, accuracy and completeness of
the representations and warranties of the Company made herein. Such Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company (including, without limitation, by the Placement
Agent) to the Purchaser in connection with the purchase of the Shares
constitutes legal, regulatory, tax, or investment advice. Such Purchaser has
consulted such legal, tax, and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares. Such Purchaser understands that the Placement Agent has acted
solely as the agent of the Company in this placement of the Shares and such
Purchaser has not relied on the business, legal, or regulatory advice of the
Placement Agent or any of their agents, counsel, or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(l) Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements, and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(m) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares. Such Purchaser
understands that the Shares are not savings accounts, deposits or other
obligations of any bank and are not insured by the FDIC, including the FDIC’s
Deposit Insurance Fund, or any other governmental entity.

 

33



--------------------------------------------------------------------------------

(n) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Shares was made (if an entity) is
located at the address immediately below such Purchaser’s name on its signature
page hereto.

(o) Antitrust and Other Consents, Filings, Etc. Assuming the accuracy of the
Company’s representations and warranties regarding its capitalization, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Entity or authority or any other person or
entity in respect of any law or regulation, including the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
thereunder, is necessary or required to be obtained or made by such Purchaser,
and no lapse of a waiting period under law applicable to such Purchaser is
necessary or required, in each case in connection with the execution, delivery,
or performance by such Purchaser of this Agreement or the purchase of the Shares
contemplated hereby, other than passivity or anti-association commitments or
other documentation that may be required by the Federal Reserve or other federal
or state banking authority.

(p) Trading. Purchaser acknowledges that there is a very limited trading market
for the Common Stock and that there will be no trading market for the Series A
Preferred Stock.

(q) OFAC and Anti-Money Laundering. The Purchaser understands, acknowledges,
represents, and agrees that (i) the Purchaser is not the target of any sanction,
regulation, or law promulgated by the Office of Foreign Assets Control, the
Financial Crimes Enforcement Network, or any other U.S. Governmental Entity
(“U.S. Sanctions Laws”), (ii) the Purchaser is not owned by, controlled by,
under common control with, or acting on behalf of any person that is the target
of U.S. Sanctions Laws, (iii) the Purchaser is not a “foreign shell bank” and is
not acting on behalf of a “foreign shell bank” under applicable anti-money
laundering laws and regulations, (iv) the Purchaser’s entry into this Agreement
or consummation of the transactions contemplated hereby will not contravene U.S.
Sanctions Laws or applicable anti- money laundering laws or regulations, (v) to
the extent permitted under applicable law, the Purchaser will promptly provide
to the Company or any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations, and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

(r) Knowledge as to Conditions. Purchaser does not know of any reason why any
regulatory approvals and, to the extent necessary, any other approvals,
authorizations, filings, registrations, and notices required or otherwise a
condition to the consummation by it of the transactions contemplated by this
Agreement will not be obtained, solely with respect to facts or circumstances
related to the Purchaser.

 

34



--------------------------------------------------------------------------------

(s) Bank Holding Company Status. Purchaser has not or is not acting in concert
with any other Person in connection with the transactions contemplated by this
Agreement, other than Affiliates of the Purchaser identified by the Purchaser to
the Company as Affiliates. Assuming the accuracy of the representations and
warranties of the Company contained herein, the Purchaser, either alone or
together with any other Person whose Company securities would be aggregated with
such Purchaser’s Company securities for purposes of any banking regulation or
law, will not, directly or indirectly, own, control or have the power to vote,
immediately after giving effect to its purchase of Shares pursuant to this
Agreement, in excess of 4.99% of the outstanding shares of the Company’s voting
stock of any class or series. Without limiting the foregoing, assuming the
accuracy of the representations and warranties of the Company contained herein,
the Purchaser represents and warrants that it does not and will not as a result
of its purchase or holding of the purchased Shares or any other securities of
the Company have “control” of the Company or the Bank, and has no present
intention of acquiring “control” of the Company or the Bank, for purposes of the
BHCA or the CIBC Act.

3.3 Sole Representations and Warranties. The Company and each of the Purchasers
acknowledge and agree that no party to this Agreement has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Article III and the
Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Shares may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company, or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act. As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreement, if applicable, with respect to such transferred Shares.

 

35



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and with respect to any Shares held in book
entry form, the Transfer Agent will record such a legend on the share register),
until such time as they are not required under Section 4.1(c) or applicable law:

THE ISSUANCE OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE COMPANY AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A STOCK PURCHASE AGREEMENT, DATED AS OF JANUARY 17,
2017, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY AT THE
COMPANY’S PRINCIPAL EXECUTIVE OFFICES.

(c) Removal of Legends. Upon the written request of the holder, the restrictive
legend set forth in Section 4.1(b) above shall be removed and the Company shall
issue a certificate without such restrictive legend or any other restrictive
legend to the holder of the applicable Securities upon which it is stamped, if
(i) such Securities are registered for resale under the Securities Act,
(ii) such Securities are sold or transferred pursuant to Rule 144, or (iii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (A) the Effective Date or
(B) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to the Securities and without volume or manner-of-sale restrictions, the
Company, upon the written request of the holder, shall instruct the Transfer
Agent to remove the legend from the Securities and shall cause its counsel to
issue any legend removal opinion required by the Transfer Agent. Any fees (with
respect to the Transfer Agent, Company counsel, or otherwise) associated with
the issuance of such opinion or the removal of such legend shall be borne by the
Company. If a

 

36



--------------------------------------------------------------------------------

legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Trading Days following the delivery by a Purchaser to the
Transfer Agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) and a representation letter to the extent required by Section 4.1(a),
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive legends. Except as may be
required to ensure compliance with applicable law and except as expressly
provided in this Agreement, the Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Shares free from all
restrictive legends may be transmitted by the Transfer Agent to the Purchasers
by crediting the account of the Purchaser’s prime broker with The Depository
Trust Company as directed by such Purchaser.

(d) Purchaser’s Acknowledgement of Transfer Restrictions. Each Purchaser
hereunder acknowledges its primary responsibilities under the Securities Act
and, accordingly, will not sell or otherwise transfer the Shares or any interest
therein without complying with the requirements of the Securities Act. Except as
otherwise provided below, to the extent applicable to the Purchaser’s Shares,
while the above-referenced registration statement remains effective, such
Purchaser may sell the Shares in accordance with the plan of distribution
contained in the registration statement, if applicable, and if it does so, it
will comply therewith and with the related prospectus delivery requirements,
unless an exemption therefrom is available. Each Purchaser who is a party to the
Registration Rights Agreement agrees that if it is notified by the Company in
writing at any time that the registration statement registering the resale of
the Shares is not effective or that the prospectus included in such registration
statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such registration
statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act, such as under Rule 144 of the Securities Act.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock.
The Company further acknowledges that its obligations under this Agreement,
including without limitation its obligation to issue the Securities pursuant to
this Agreement, are unconditional (except as otherwise set forth herein) and
absolute and not subject to any right of set off, counterclaim, delay, or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other shareholders of the
Company.

4.3 Access, Information and Confidentiality.

(a) Castle Creek shall be provided with access, information, and other rights as
provided in the VCOC Letter Agreement.

 

37



--------------------------------------------------------------------------------

(b) Each party to this Agreement will hold, and will cause its respective
subsidiaries and their directors, officers, employees, agents, consultants and
advisors to hold, in strict confidence, unless disclosure to a Governmental
Entity is necessary or appropriate in connection with any necessary regulatory
approval, or request for information or similar process, or unless compelled to
disclose by judicial or administrative process or, based on the advice of its
counsel, by other requirement of law or the applicable requirements of any
Governmental Entity (in which case, the party permitted to disclose such
information shall, to the extent legally permissible and reasonably practicable,
provide the other party with prior written notice of such permitted disclosure),
all nonpublic records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the other party
hereto furnished to it by such other party or its representatives pursuant to
this Agreement (except to the extent that such information can be shown to have
been (1) previously known by such party on a nonconfidential basis, (2) in the
public domain through no fault of such party or (3) later lawfully acquired from
other sources by the party to which it was furnished), and neither party hereto
shall release or disclose such Information to any other person, except its
auditors, attorneys, financial advisors, other consultants and advisors with the
express understanding that such parties will maintain the confidentiality of the
Information and, to the extent permitted above, to bank and securities
regulatory authorities; provided, however, that each Purchaser may identify the
Company and the number and value of such Purchaser’s security holdings in the
Company in accordance with applicable investment reporting and disclosure
regulations or internal policies without prior notice to or consent from the
Company.

4.4 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, the Company shall not terminate
its obligation sunder Section 15(d) of the Exchange Act and shall timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. If the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available the information described in Rule 144(c)(2), if the provision
of such information will allow resales of the Securities pursuant to Rule 144.

4.5 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D. Purchaser agrees to timely provide
Company with any and all needed information in connection with Company’s
preparation and filing of a Form D. The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Shares for sale to the
Purchasers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification). The Company shall make all filings and reports
relating to the offer and sale of the Shares required under applicable
securities or blue sky laws of the states of the United States following the
Closing Date.

4.6 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale, or solicit offers to buy, or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers.

 

38



--------------------------------------------------------------------------------

4.7 Securities Laws Disclosure; Publicity.

(a) The Company shall, by 9:00 a.m., New York City time, on the first Trading
Day immediately following the date of this Agreement, issue one or more press
releases (collectively, the “Initial Press Release”) reasonably acceptable to
the Purchasers disclosing all material terms of the transactions contemplated
hereby and by the other Transaction Documents any other material, non-public
information that the Company may have provided any Purchaser at any time prior
to the filing of the Closing Press Release (including any such information
contained in the Private Placement Memorandum). Following the issuance of the
Initial Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, or employees or the Placement Agent. On or
before 9:00 a.m., Eastern time, on the fourth Trading Day immediately following
the execution of this Agreement, the Company will file a Current Report on
Form 8-K with the Commission describing the terms of the Transaction Documents
(and including as exhibits to such Current Report on Form 8-K the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement, if applicable, but excluding the Private
Placement Memorandum)). If, following public disclosure of the transactions
contemplated hereby, this Agreement terminates prior to Closing, the Company
shall issue a press release disclosing such termination by 9:00 a.m., New York
City time, on the first Trading Day following the date of such termination.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents with the Commission, and
(ii) to the extent such disclosure is required by law, at the request of the
Staff of the Commission or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). Whenever any party determines, based upon
the advice of such party’s counsel, that a public announcement or other
disclosure is required by or advisable with respect to any applicable law or
regulation, the parties shall discuss such disclosure with each other in good
faith prior to the making of such public announcement or other disclosure.

(b) The Company shall, by 9:00 a.m., New York City time, on the first Trading
Day immediately following the Closing Date, issue one or more press releases
(collectively, the “Closing Press Release”) reasonably acceptable to the
Purchasers disclosing the Closing and any other material, non-public information
that the Company may have provided any Purchaser at any time prior to the filing
of the Closing Press Release. On or before 9:00 a.m., Eastern time, on the
fourth Trading Day immediately following the Closing, the Company will file a
Current Report on Form 8-K with the Commission attaching the Closing Press
Release. Following the issuance of the Closing Press Release, no Purchaser shall
be in possession of any

 

39



--------------------------------------------------------------------------------

material, non-public information received from the Company, any Subsidiary or
any of their respective officers, directors, or employees or the Placement
Agent. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Purchaser will maintain
the confidentiality of the existence and terms of the transaction contemplated
herein.

4.8 Indemnification.

(a) Indemnification of Purchasers and Company. In addition to the indemnity
provided in the Registration Rights Agreement, if applicable, the Company will
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees, agents, and investment advisors (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners, employees, agents, or investment advisors (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs, and expenses
actually and reasonably incurred by such Indemnified Person, including all
judgments, amounts paid in settlements, court costs, and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such Purchaser
Party may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants, or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any action
instituted against a Purchaser Party in any capacity, or any of them or their
respective affiliates, by any shareholder of the Company who is not an affiliate
of such Purchaser Party, with respect to any of the transactions contemplated by
this Agreement. The Company will not be liable to any Purchaser Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage, or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants, or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents or attributable to
the actions or inactions of such Purchaser Party. Any indemnification payment
made pursuant to this Agreement shall be treated as an adjustment to purchase
price for Tax purposes, except as otherwise required by Law or deemed
impermissible under GAAP. Each Purchaser will, severally, but not jointly,
indemnify and hold the Company and its directors, officers, shareholders,
employees, agents and advisors (each a “Company Party”) harmless from and
against any and all Losses that any such Company Party may suffer or incur as a
result of any breach of any of the representations, warranties, covenants or
agreements made by the Purchaser in this Agreement or in the other Transaction
Documents. A Purchaser will not be liable to any Company Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage, or
liability is attributable to any Company Party’s breach of any of the
representations, warranties, covenants, or agreements made by it in this
Agreement or in the other Transaction Documents or attributable to the actions
or inactions of such Company Party.

 

40



--------------------------------------------------------------------------------

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any
Company Party or Purchaser Party (in either case an “Indemnified Person”) of
notice of any demand, claim, or circumstances which would or might give rise to
a claim or the commencement of any action, proceeding, or investigation in
respect of which indemnity may be sought pursuant to Section 4.8(a), such
Indemnified Person shall promptly notify the indemnifying party in writing and
the indemnifying party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the indemnifying party shall not
relieve the indemnifying party of its obligations hereunder except to the extent
that the indemnifying party is actually and materially and adversely prejudiced
by such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
indemnifying party and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the indemnifying party shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Person in such proceeding, or
(iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Persons. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. Without the prior written consent of the
Indemnified Person, the indemnifying party shall not effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
proceeding.

(c) Limitation on Amount of Company’s Indemnification Liability.

(i) Deductible. Except as provided otherwise in 4.8(c)(iii), the Company will
not be liable for losses that otherwise are indemnifiable under Section 4.8(a)
until the total of all losses under Section 4.8(a) incurred by all Purchasers
exceeds $100,000, at which point the amount of all losses in excess of $100,000
shall be recoverable.

(ii) Maximum. Except as provided otherwise in Section 4.8(c)(iii), the maximum
aggregate liability of the Company for all losses under Section 4.8(a) is the
aggregate Subscription Amount by all Purchasers, provided however, that the
maximum aggregate liability of the Company for all losses under Section 4.8(a)
as to any individual Purchaser is the aggregate Subscription Amount of such
individual Purchaser. The maximum aggregate liability of a Purchaser for all
losses under Section 4.8(a) for which such Purchaser is obligated to provide
indemnification shall be limited to such Purchaser’s Subscription Amount.

 

41



--------------------------------------------------------------------------------

(iii) Exceptions. The provisions of Section 4.8(c)(i) and (ii) do not apply to
(A) claims due to the inaccuracy of any of the representations or breach of any
of the warranties of the Company in Sections 3.1(a), 3.1(b), 3.1 (c), 3.1(e),
3.1(f), 3.1(g),
3.1(i), 3.1(j), 3.1(w), or 3.1(dd), or (B) indemnification claims involving
fraud or knowing and intentional misconduct.

(iv) Materiality Scrape. For purposes of the indemnity contained in Section
4.8(a)(i) and Section 4.8(c), all qualifications and limitations set forth in
the parties’ representations and warranties as to “materiality,” “Material
Adverse Effect” and words of similar import shall be disregarded in determining
whether there shall have been any inaccuracy in or breach of any representations
and warranties in this Agreement and the Losses arising therefrom.

4.9 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Shares hereunder for general corporate purposes.

4.10 Limitation on Beneficial Ownership. No Purchaser shall be entitled to
purchase a number of Shares that would cause such Purchaser, together with any
other person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote shares of
Common Stock which would represent more than 4.99% of the number of shares of
Common Stock issued and outstanding (based on the number of outstanding shares
as of the Closing Date).

4.11 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.

4.12 No Additional Issuances. Between the date of this Agreement and the Closing
Date, except for the Shares being issued pursuant to this Agreement, the Company
shall not issue or agree to issue any additional shares of Common Stock (other
than shares of Common Stock issuable pursuant to outstanding options) or other
securities which provide the holder thereof the right to convert such securities
into, or acquire, shares of Common Stock.

4.13 Conduct of Business. From the date hereof until the earlier of the Closing
Date or the termination of this Agreement in accordance with its terms, except
as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to: (i) operate their business in the ordinary course consistent
with past practice; (ii) preserve intact the current business organization of
the Company; (iii) use commercially reasonable efforts to retain the services of
their employees, consultants, and agents; (iv) preserve the current
relationships of the Company and its Subsidiaries with material customers and
other Persons with whom the Company and its Subsidiaries have and intend to
maintain significant relations; (v) maintain all of its operating assets in
their current condition (normal wear and tear excepted); (vi) refrain from
taking or omitting to take any action that would constitute a breach of Section
3.1(k); and (vii) refrain from (1) declaring, setting aside or paying any
distributions or dividends on, or making any

 

42



--------------------------------------------------------------------------------

distributions (whether in cash, securities, or other property) in respect of,
any of its capital stock, except for the payment of dividends declared prior to
the date of this Agreement as set forth on Schedule 4.13 (2) splitting,
combining or reclassifying any of its capital stock or issuing or authorizing
the issuance of any other securities in respect of, in lieu of or in
substitution for capital stock or any of its other securities, (3) purchasing,
redeeming or otherwise acquiring any capital stock, assets or other securities
or any rights, warrants or options to acquire any such capital stock, assets or
other securities, other than acquisitions of investment securities in the
ordinary course of business.

4.14 Avoidance of Control.

(a) Notwithstanding anything to the contrary in this Agreement, no Purchaser
(together with its Affiliates (as such term is used under the BHCA)) shall have
the ability to purchase more than 33.3% of the Company’s total equity or
exercise any voting rights of any class of securities in excess of 4.99%
(provided that, upon written notice from such Purchaser to the Company, such
Purchaser may purchase such greater percentage as may be permitted following
such Purchaser’s receipt of regulatory non-objection under the Change in Bank
Control Act of 1978, as amended) of the total outstanding voting securities of
the Company. In the event a Purchaser breaches its obligations under this
Section 4.14 or believes that it is reasonably likely to breach such an
obligation, it shall promptly notify the other parties hereto and shall
cooperate in good faith with such parties to modify ownership or make other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.

(b) Notwithstanding anything to the contrary in this Agreement, neither the
Company nor any Subsidiary shall take any action (including, without limitation,
any redemption, repurchase, rescission or recapitalization of Common Stock, or
securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where each
Purchaser is not given the right to participate in such redemption, repurchase,
rescission or recapitalization to the extent of such Purchaser’s pro rata
proportion), that would, to its knowledge, cause (a) such Purchaser’s equity of
the Company (together with equity owned by such Purchaser’s affiliates (as such
term is used under the BHCA) to exceed 33.3% of the Company’s total equity
(provided that there is no ownership or control in excess of 4.99% (provided
that upon written notice from such Purchaser to the Company, such Purchaser may
purchase such greater percentage as may be permitted following such Purchaser’s
receipt of regulatory non-objection under the Change in Bank Control Act of
1978, as amended) of any class of voting securities of the Company by such
Purchaser, together with such Purchaser’s Affiliates) or (b) such Purchaser’s
ownership of any class of voting securities of the Company (together with the
ownership by such Purchaser’s Affiliates (as such term is used under the BHCA)
of voting securities of the Company) to exceed 4.99% (provided that, upon
written notice from such Purchaser to the Company, such Purchaser may purchase
such greater percentage as may be permitted following such Purchaser’s receipt
of regulatory non-objection under the Change in Bank Control Act of 1978, as
amended), in each case without the prior written consent of such Purchaser, or
to increase to an amount that would constitute “control” under the BHCA, the
CIBC Act, any applicable provisions of Pennsylvania Law, or any rules or

 

43



--------------------------------------------------------------------------------

regulations promulgated thereunder (or any successor provisions) or otherwise
cause such Purchaser to “control” the Company under and for purposes of the
BHCA, the CIBC Act or any rules or regulations promulgated thereunder (or any
successor provisions).

4.15 Most Favored Nation. With the exception of the Castle Creek Side Letter,
during the period from the date of this Agreement through the Closing Date,
neither the Company nor its Subsidiaries shall enter into any additional, or
modify any existing, agreements with any existing or future investors in the
Company or any of its Subsidiaries that have the effect of establishing rights
or otherwise benefiting such investor in a manner more favorable in any material
respect to such investor than the rights and benefits established in favor of
the Purchasers by this Agreement, unless, in any such case, the Purchasers have
been provided with such rights and benefits.

4.16 Filings; Other Actions. Each Purchaser, with respect to itself only, on the
one hand, and the Company, on the other hand, will reasonably cooperate and
consult with the other and use commercially reasonable efforts to provide all
necessary and customary information and data, to prepare and file all necessary
and customary documentation, to effect all necessary and customary applications,
notices, petitions, filings and other documents, to provide evidence of
non-control of the Company and the Bank, as requested by the applicable
Governmental Entity, including executing and delivery to the applicable
Governmental Entities customary passivity commitments, disassociation
commitments, and commitments not to act in concert, with respect to the Company
or the Bank, and to obtain all necessary and customary permits, consents,
orders, approvals, and authorizations of, or any exemption by, all third parties
and Governmental Entities, in each case, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement, in each case required by it, and
(ii) with respect to the Purchaser, to the extent typically provided by the
Purchaser to such third parties or Governmental Entities, as applicable, under
the Purchaser’s policies consistently applied, to the extent the Purchaser has
such policies, and subject to such confidentiality requests as the Purchaser may
reasonably seek. Each of the parties hereto shall execute and deliver both
before and after the Closing such further certificates, agreements, and other
documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters, subject, in each case, to clauses (i) and (ii) of the first sentence
of this Section 4.16. Each Purchaser, with respect to itself only, and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to applicable laws
relating to the exchange of information and confidential information related to
such Purchaser, all the information (other than confidential information)
relating to such other parties, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions to which it
will be party contemplated by this Agreement; provided that (i) for the
avoidance of doubt, no Purchaser shall have the right to review any such
information relating to another Purchaser and (ii) a Purchaser shall not be
required to disclose to the Company or any other Purchaser any information that
is confidential and proprietary to such Purchaser, its Affiliates, its
investment advisors, or its or their control persons or equity holders. In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable. Each Purchaser,

 

44



--------------------------------------------------------------------------------

with respect to itself only, on the one hand, and the Company, on the other
hand, agrees to keep the other reasonably apprised of the status of matters
referred to in this Section 4.16. Each Purchaser, with respect to itself only,
and the Company shall promptly furnish the other with copies of written
communications received by it or its Affiliates from, or delivered by any of the
foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement; provided, that the party delivering any such
document may redact any confidential information contained therein.
Notwithstanding anything in this Section 4.16 or elsewhere in this Agreement to
the contrary, the Purchaser shall not be required to provide to any person
pursuant to this Agreement any of its, its Affiliates’, its investment advisors’
or its or their control persons’ or equity holders’ nonpublic, proprietary,
personal, or otherwise confidential information including the identities or
financial condition of limited partners, shareholders, or non-managing members
of the Purchaser or its Affiliates or their investment advisors. The Company
shall file Form Ds timely with the SEC and other jurisdictions’ securities and
blue sky officials and, to the extent applicable, shall cause the Placement
Agent to timely file with FINRA all offering materials required by FINRA Rule
5123. Notwithstanding anything to the contrary in this Section 4.16, no
Purchaser shall be required to perform any of the above actions if such
performance would constitute or could reasonably result in any Burdensome
Condition.

4.17 Notice of Certain Events. Each party hereto shall promptly notify the other
party hereto of (a) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware prior to the Closing
that would constitute a violation or breach of the Transaction Documents (or a
breach of any representation or warranty contained herein or therein) or, if the
same were to continue to exist as of the Closing Date, would constitute the
non-satisfaction of any of the conditions set forth in Sections 5.1 or 5.2
hereof, and (b) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware that would have been
required to have been disclosed pursuant to the terms of this Agreement had such
event, condition, fact, circumstance, occurrence, transaction or other item
existed as of the date hereof; provided that delivery of any notice pursuant to
this Section 4.18 shall not modify the representations, warranties, covenants,
agreements or obligations of the parties (or remedies with respect thereto) or
the conditions to the obligations of the parties under this Agreement.
Notwithstanding the foregoing, neither party shall be required to take any
action that would jeopardize such party’s attorney-client privilege.

4.18 Shareholder Litigation. The Company shall promptly inform the Purchasers of
any claim, action, suit, arbitration, mediation, demand, hearing, investigation
or proceeding (“Shareholder Litigation”) against the Company, any Company
Subsidiary or any of the past or present executive officers or directors of the
Company or any Company Subsidiary that is threatened in writing or initiated by
or on behalf of any shareholder of the Company in connection with or relating to
the transactions contemplated hereby or by the Transaction Documents. The
Company shall consult with the Purchasers and keep the Purchasers informed of
all material filings and developments relating to any such Shareholder
Litigation.

4.19 Third-Party Loan Review Report. Castle Creek hereby acknowledges that
(i) the third party loan review reports obtained by Castle Creek in connection
with its due diligence examination of the Company were prepared by the
third-party firm named therein, (ii) Castle

 

45



--------------------------------------------------------------------------------

Creek relied solely on such reports for the information contained therein, and
(iii) Castle Creek did not rely on any other party, including the Company and
the Placement Agent, in evaluating such information.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied, and complied in
all material respects with all covenants, agreements, and conditions required by
the Transaction Documents to be performed, satisfied, or complied with by it at
or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or governmental authority of competent jurisdiction, nor has there
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents or restricts any
Purchaser or any of a Purchaser’s Affiliates from owning or voting any
securities of the Company in accordance with the terms thereof.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, non-objections, registrations, and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

(e) No Suspensions of Quotation of Common Stock. The Common Stock (i) shall be
designated for quotation on the Principal Trading Market and (ii) shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from quotation on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, in writing by the Commission or the
Principal Trading Market.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with
Section 2.2(a).

(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 

46



--------------------------------------------------------------------------------

(h) No Burdensome Condition. Since the date hereof, there shall not be imposed
any Burdensome Condition.

(i) Registration Rights Agreement. The Company and each Purchaser shall have
executed and delivered the Registration Rights Agreement.

(j) Non-Control Determination. Each Purchaser who, together with its Affiliates
and persons who share a common investment advisor with such Purchaser, has
committed to acquire a beneficial ownership of 9.9% or more of the outstanding
shares of Common Stock (collectively, the “9.9% Purchaser” and each a “9.9%
Purchaser”) has received, in each 9.9% Purchaser’s sole discretion, satisfactory
feedback from the Federal Reserve (which may be the absence of any communication
from the Federal Reserve) that such 9.9% Purchaser will not have “control” of
the Company or the Bank for purposes of the BHCA and that no notice is required
under the CIBC Act (each, a “Non-Control Determination”).

(k) Ownership Limitation. The purchase of the Shares by each Purchaser shall not
(i) cause such Purchaser or any of its affiliates to violate any banking
regulation, (ii) require such Purchaser or any of its affiliates to file a prior
notice under the CIBC Act, or otherwise seek prior approval of any banking
regulator, (iii) require such Purchaser or any of its affiliates to become a
bank holding company or otherwise serve as a source of strength for the Company
or any Subsidiary, or (iv) cause such Purchaser, together with any other person
whose Company securities would be aggregated with such Purchaser’s Company
securities for purposes of any banking regulation or law, to collectively be
deemed to own, control, or have the power to vote securities which (assuming,
for this purpose only, full conversion and/or exercise of such securities by the
Purchaser and such other Persons) would represent more than 4.99% of any class
of voting securities of the Company outstanding at such time.

(l) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

(m) VCOC Letter Agreement. The Company and Castle Creek shall have executed and
delivered the VCOC Letter Agreement.

(n) No Change in Control. The Company shall not have agreed to enter into or
entered into (A) any agreement or transaction in order to raise capital, or
(B) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the transactions contemplated by the Transaction Documents.

(o) Filing of Designation. The Company shall have filed with the Pennsylvania
Department of State, and the Pennsylvania Department of State shall have
acknowledged receive of filing, of the Designation, substantially in the form
attached hereto as Exhibit G setting forth the terms of the Series A Preferred
Stock.

(p) Minimum Offering Amount. The number of shares of the Common Stock or Series
A Preferred Stock to be sold under this Agreement shall result in gross proceeds
to the Company of at least $16.0 million.

 

47



--------------------------------------------------------------------------------

(q) Well-Capitalized Status. After the Closing and the consummation of the
transactions contemplated by this Agreement , (A) the Bank’s capital levels
shall exceed the specific quantitative capital requirements necessary to be
deemed “well capitalized” as defined in 12 C.F.R. § 325.103(b)(1); (B) the
Company’s capital levels shall exceed the specific quantitative capital
requirements necessary to be deemed “well capitalized” as defined in 12 C.F.R.
§§ 225.2(r); (C) the Company and the Bank shall meet or exceed all specific
quantitative capital requirements stated in any written agreement, order,
understanding or undertaking with the Federal Reserve or the Pennsylvania
Department of Banking and Securities, as applicable.

(r) Non-Performing Assets. As of the end of the month immediately prior to
Closing, total nonperforming assets shall not have increased more than 33% over
total nonperforming assets as of September 30, 2016.

5.2 Conditions Precedent to the Obligations of the Company to sell the Shares.
The Company’s obligation to sell and issue the Shares to each Purchaser at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
each Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality, in which case they shall be true and correct in all respects) as
of the date when made and as of the Closing Date as though made on and as of
such date (except to the extent such representations and warranties are made as
of a specified date, in which case such representations and warranties shall be
true and correct in all material respects as of such date), in each case except
as would not have a material adverse effect on the ability of the Purchaser to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents;

(b) Performance. Such Purchaser shall have performed, satisfied, and complied in
all material respects with all covenants, agreements, and conditions required by
the Transaction Documents to be performed, satisfied, or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or governmental authority of competent jurisdiction, nor has there
been any regulatory communication, that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, non-objections, registrations, and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

(e) Purchaser Deliverables. Each Purchaser shall have delivered its Purchaser
Deliverables in accordance with
Section 2.2(b).

 

48



--------------------------------------------------------------------------------

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

(g) Ownership Limitation. The purchase of Shares by any Purchaser shall not
result in such Purchaser, together with any other person whose Company
securities would be aggregated with such Purchaser’s Company securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote more than 4.99% of the outstanding shares of
Common Stock as of the Closing Date.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. Other than as set forth in the Castle Creek Side Letter
or elsewhere in the Transaction Documents, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.

6.2 Entire Agreement. The separate Confidentiality Agreements previously entered
into between the Company and each Purchaser hereto and the Transaction
Documents, together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions, and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits, and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., Eastern time, on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile or e-mail at the facsimile number or e-mail address specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., Eastern
time, on any Trading Day, (c) if sent by U.S. nationally recognized overnight
courier service with next day delivery specified (receipt requested) the Trading
Day following delivery to such courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

49



--------------------------------------------------------------------------------

If to the Company:   

Riverview Financial Corporation

3901 North Front Street

Harrisburg, PA 17110

Attention: Brett D. Fulk, President

Telephone: 717-957-1627

Fax: 717-409-6403

Email: bfulk@riverviewbankpa.com

With a copy to:   

Barley Snyder LLP

126 East King Street

Lancaster, PA 17602

Attention: Kimberly J. Decker

Telephone: (717) 399-1506

Fax: (717) 291-4660

Email: kdecker@barley.com

If to a Purchaser:    Only to the address set forth under such Purchaser’s name
on the signature page hereof; or such other address as may be designated in
writing hereafter, in the same manner, by such Person

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No amendment or waiver of
any provision of this Agreement will be effective with respect to any party
unless made in writing and signed by a duly authorized representative of such
party. No waiver of any default with respect to any provision, condition, or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition, or requirement hereof, nor shall any delay or omission of either
party to exercise any right hereunder in any manner impair the exercise of any
such right. No consideration shall be offered or paid to any Purchaser to amend
or consent to a waiver or modification of any provision of any Transaction
Document unless the same consideration is also offered to all Purchasers who
then hold Shares.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in

 

50



--------------------------------------------------------------------------------

whole or in part to any Person to whom such Purchaser assigns or transfers any
Shares in compliance with the Transaction Documents and applicable law, provided
such transferee shall agree in writing to be bound, with respect to the
transferred Shares, by the terms and conditions of this Agreement that apply to
the “Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective successors and permitted assigns and, with
respect to the representations and warranties of the parties hereto as set forth
in Article III, the Placement Agent, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than, solely with
respect to the provisions of Section 4.8, the Purchaser Parties.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania, without regard to the principles of conflicts of law thereof.
Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the Pennsylvania Courts. Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of the Pennsylvania Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Pennsylvania Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. The representations, warranties, agreements, and covenants
contained herein shall survive the Closing and the delivery of the Shares as
follows: (i) the representations and warranties of the Company set forth in
Sections 3.1(a), 3.1(b), 3.1(c),
3.1(e), 3.1(f), 3.1(g), 3.1(i), 3.1(w), and 3.1(dd), and shall survive
indefinitely, (ii) the representations and warranties of the Company set forth
in Sections 3.1(j), 3.1(l), 3.1(tt) shall survive for the applicable statute of
limitations, (iii) all other representations and warranties of the Company set
forth in Sections 3.1 shall survive for a period of 24 months following the
Closing and the delivery of the Shares, and (iv) all representations and
warranties of the Purchasers set forth in Section 3.2 shall survive for a period
of 12 months following the Closing and the delivery of the Shares.

 

51



--------------------------------------------------------------------------------

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen, or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft, or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by, or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver, or any other person under any law
(including, without limitation, any bankruptcy law, state, or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 

52



--------------------------------------------------------------------------------

6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements,
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise), or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements, or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. It is expressly understood and agreed that each
provision contained in this Agreement is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.

6.16 Termination.

(a) This Agreement may be terminated and the sale and purchase of the Shares
abandoned at any time prior to the Closing:

(i) by the written consent of the Company and any Purchaser (with respect to
itself only);

(ii) by either the Company or any Purchaser (with respect to itself only) upon
written notice to the other, if the Closing has not been consummated on or prior
to 5:00 p.m., Eastern time, on the Outside Date; provided, however, that the
right to terminate this Agreement under this Section 6.16(a)(ii) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time;

 

53



--------------------------------------------------------------------------------

(iii) by the Company or any Purchaser, upon written notice to the other parties,
in the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable;

(iv) by any Purchaser (with respect to itself only), upon written notice to the
Company, if there has been a breach of any representation, warranty, covenant or
agreement made by the Company in this Agreement, or any such representation or
warranty shall have become untrue after the date of this Agreement, in each case
such that a closing condition in Section 5.1(a) or
Section 5.1(b) would not be satisfied;

(v) by the Company, upon written notice to any Purchaser, if there has been a
breach of any representation, warranty, covenant or agreement made by such
Purchaser in this Agreement, or any such representation or warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 5.2(a) or Section 5.2(b) would not be satisfied with
respect to such Purchaser; provided, however, that such termination by the
Company shall only be as to the breaching Purchaser and that notice of such
termination shall be provided to the non-breaching Purchaser(s);

(vi) by the Company or Purchaser (with respect to itself only), upon written
notice to the other, if any of the conditions to Closing set forth in Sections
5.1 or 5.2 are not capable of being satisfied on or before 5:00 p.m., Eastern
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16(a)(vi) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the conditions to Closing set forth in
Sections 5.1 or 5.2 to occur on or before such time; or

(vii) by any Purchaser, with respect to such Purchaser, if the Company directly
or indirectly effects or causes to be effected any transaction with a third
party (1) with respect to an Acquisition Proposal or that would reasonably be
expected to result in a Change in Control and (2) such transaction has a
purchase price per share of Common Stock that is less than the Purchase Price.

(b) Nothing in this Section 6.16 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non- terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

54



--------------------------------------------------------------------------------

6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand, or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.18 Adjustments in Common Stock Numbers and Prices. In the event of any stock
split, subdivision, dividend, or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination, or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Riverview Financial Corporation By:  

 

Name:   Kirk D. Fox Title:   Chief Executive Officer

[Purchaser Signature Pages Follow]

 

56



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE

Name of Purchaser:                                                          
(print)

 

By:                                                                        
(signature)

 

Name (print):

 

Title (print):

 

Purchaser Information:

Aggregate Purchase Price (Subscription Amount): $                        

Number of Shares to be Purchased:                                  

Tax ID No.:                                       

Address for Notice:

 

                                                                      

                                                                      

                                                                      

Attention:                                                            

Telephone No.:                                              

Facsimile No.:                                                

E-mail Address:                                              

Delivery Instructions (if different than above):

c/o                                                                  

Street:                                                            

City/State/Zip:                                                

Attention:                                                       

Telephone No.:                                                            

 

57



--------------------------------------------------------------------------------

EXHIBITS

A. Accredited Investor Questionnaire

B. Form of Opinion of Company Counsel

C. Form of Secretary’s Certificate

D. Form of Officer’s Certificate

E. Form of VCOC Letter Agreement

F. Form of Castle Creek Side Letter

G. Form of Designation

H. Form of Registration Rights Agreement

 

58



--------------------------------------------------------------------------------

SCHEDULES

Schedule 3.1(a) – Subsidiaries

Schedule 3.1(g) – Capitalization

Schedule 3.1(s) – Insurance

Schedule 3.1(zz) – Material Contracts

Schedule 4.13 - Dividends

 

59



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

This Investor Questionnaire (this “Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, no par value per share (the “Shares”), of Riverview Financial
Corporation, a Pennsylvania corporation (the “Company”). The Shares are being
offered and sold by the Company without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(a)(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.

PART A.        PURCHASER BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Shares:

 

                              

Social Security or Taxpayer Identification No.

 

                              

If the purchaser is a corporation, partnership, limited liability company, trust
or other entity:

 

Business Address:     

 

    

(Number and Street)

 

       (City)                                     
                                         
                  (State)                      
                              (Zip Code)     Telephone Number:      (        )
                                            
Type of entity:                                
                                         
                                         
                                                                       

Was the entity formed for the purpose of investing in the securities being
offered (check one)?

Yes      or No     

In what U.S. state did you made your investment decision:
                            

 

A-1



--------------------------------------------------------------------------------

If the purchaser is an individual:

 

Residence Address     

 

    

(Number and Street)

 

       (City)                                     
                                         
                  (State)                      
                              (Zip Code)     Telephone Number:      (        )
                                             Age:
                                         
           Citizenship:                                 Where registered to
vote:                                    

In what U.S. state do you maintain your residence:

Are you a director or executive officer of the Company (check one)?        Yes
        No     

PART B.         ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.

 

    

(1)

    

   A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity;

    

(2)

    

   A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

    

(3)

    

   An insurance company as defined in Section 2(a)(13) of the Act;

    

(4)

    

   An investment company registered under the Investment Company Act of 1940 or
a business development company as defined in Section 2(a)(48) of that act;

    

(5)

    

   A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

    

(6)

    

   A plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

A-2



--------------------------------------------------------------------------------

    

(7)

    

   An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

    

(8)

    

   A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

    

(9)

    

   An organization described in Section 501(c)(3) of the Internal Revenue Code,
a corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

      

(10)

    

   A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

      

(11)

    

   A natural person whose individual net worth, or joint net worth with your
spouse, at the time of your purchase exceeds $1,000,000 (excluding in such
calculation the value of your primary residence and the related amount of
indebtedness secured by your primary residence up to its fair market value and
including in such calculation, if applicable, the related amount of indebtedness
secured by your primary residence that exceeds its fair market value and the
amount of any increase on the related indebtedness secured by your primary
residence incurred within sixty (60) days before your purchase of the Shares);

      

(12)

    

   A natural person who had an individual income in excess of $200,000 in each
of the two most recent years, or joint income with your spouse in excess of
$300,000, in each of those years, and has a reasonable expectation of reaching
the same income level in the current year;

      

(13)

    

   An executive officer or director of the Company;

      

(14)

    

   An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

[Signature page follows]

 

A-3



--------------------------------------------------------------------------------

A.   FOR EXECUTION BY AN INDIVIDUAL:           
                                                   By:   

 

  Date             Print Name:                                                 
B.   FOR EXECUTION BY AN ENTITY:                          
Entity Name:                                                   
                                                   By:   

 

  Date             Print Name:                                                 
              Title:                                                            
C.   ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):               Entity Name:                                 
                                                                     By:   

 

  Date             Print Name:                                                 
              Title:                                                            
              Entity Name:                                                   
                                                   By:   

 

  Date             Print Name:                                                 
              Title:                                                            

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

Kimberly J. Decker, Esquire

Direct Dial Number: 717-399-1506

E-mail: kdecker@barley.com

                                 January     , 2017

 

The Purchasers under the Stock Purchase Agreement referenced herein.   

Ambassador Financial Group, Inc.

1605 North Cedar Crest Boulevard

     Suite 508      Allentown, PA 18104

Re: Riverview Financial Corporation Private Placement of Common and Series A
Preferred Stock

Ladies and Gentlemen:

We have acted as counsel to Riverview Financial Corporation, a Pennsylvania
corporation (“Riverview” or the “Company”), in connection with the offering,
sale and issuance by Riverview (the “Offering”) of up to269,885 shares of its no
par value common stock (the “Common Stock”) and up to 1,348,809 shares of its no
par value Series A convertible perpetual preferred stock (the “Preferred Stock”)
pursuant to Rule 506 of Regulation D, promulgated under the Securities Act of
1933, as amended. This opinion letter is provided pursuant to Section
2.2(a)(iii) of the Stock Purchase Agreement of even date (the “Stock Purchase
Agreement”) between Riverview and the Purchasers of the Common and Preferred
Stock in the Offering (collectively, the “Purchasers”); Ambassador Financial
Group, Inc. is acting as placement agent in connection with the Offering.
Capitalized terms used herein which are not otherwise defined shall have the
meanings ascribed to such terms in the Stock Purchase Agreement.

In connection with the Offering we have reviewed the following documents, all
dated as of the date hereof (except as otherwise indicated below) (collectively,
the “Transaction Documents”):

A. The Stock Purchase Agreement;

B. The Amended and Restated Confidential Private Placement Memorandum dated
January     , 2017 (the “PPM”);

C. The VCOC Letter Agreement dated January     , 2017;

D. The Castle Creek Side Letter dated January     , 2017; and

E. The Registration Rights Agreement dated January     , 2017.

We have also reviewed the following (collectively, the “Other Documents”):

1. Subsistence Certificate relating to Riverview, issued by the Department of
State of the Commonwealth of Pennsylvania, dated January     , 2017.

2. Certificate of Insured Status relating to the Bank, issued by the FDIC, dated
January 4, 2017.

3. Letter relating to Riverview’s status as a registered bank holding company,
issued by the Federal Reserve, dated January 4, 2017.



--------------------------------------------------------------------------------

January     , 2017

Page 2

 

4. The Articles of Incorporation of Riverview, together with any and all
amendments thereto currently in effect;

5. The Amended and Restated Bylaws of Riverview, and any and all amendments
thereto currently in effect;

6. Resolutions adopted by the Board of Directors of Riverview on January 11,
2017 and certified by the Secretary of Riverview;

7. Secretary’s Certificate (the “Certificate”) executed by the Secretary of
Riverview dated as of the date hereof; and

8. The Officer’s Certificate executed by the Chief Executive Officer and by the
President of Riverview dated as of the date hereof.

In addition, we have reviewed such matters of law and have examined and relied
upon originals or copies, certified or otherwise identified to our satisfaction,
of such documents, certificates, instruments, proceedings and materials, and
have made such other investigations and inquiries as we have deemed relevant and
necessary to enable us to express the opinions hereinafter expressed.

The opinions expressed herein are subject to the following qualifications,
limitations, assumptions and exceptions:

1. In the course of our review, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to the originals of all documents submitted to us as copies and the
authenticity of the originals of all such latter documents. We have also assumed
that (i) all representations and warranties as to factual matters made by
Riverview in the Transaction Documents and any other instruments or documents
relating thereto are accurate and truthful and (ii) all records and other
information made available to us by Riverview, and upon which we relied, are
complete and accurate in all material respects. In addition, in making our
review of documents executed by entities or persons other than Riverview, we
have assumed that each of such other entities or persons had all necessary power
to enter into and perform all of its obligations under such documents, and have
also assumed the due execution and delivery of those documents by each such
entity or person pursuant to due authorization.

2. To render these opinions, we have made the investigation described herein. We
have not independently verified information obtained from third persons, except
as set forth herein. As used in this opinion, the expression “to our knowledge”
is based solely upon: (i) inquiries of representatives of Riverview; (ii) the
facts stated in the representations and warranties of Riverview contained in the
Transaction Documents, the Other Documents, and oral and written representations
to us of officers of Riverview (in the Certificate or otherwise) ; (iii)
documents in our files to which we have given substantive attention in the
course of our representation of Riverview in connection with this transaction;
and (iv) the actual knowledge of lawyers of our firm, i.e., Paul G. Mattaini and
Kimberly J. Decker, who have given substantive legal attention to representation
of Riverview in connection with the Offering.

3. Our opinions set forth herein are based upon and rely upon the current state
of the law and, in all respects, are subject to and may be limited by future
legislation as well as by developing case law. We assume no obligation to update
or supplement our opinions set forth herein to reflect any fact or circumstance
that may hereafter come to our attention or any change in laws that may
hereafter occur.

4. The opinions expressed herein relate solely to the laws of the United States
of America and the Commonwealth of Pennsylvania and no opinion is expressed with
respect to the laws of any other jurisdiction.

5. The opinions set forth herein are solely for the benefit of the parties to
whom this opinion is addressed, in connection with the transactions described
above and are not to be used, circulated or referred to for any other purpose or
by any other party without our prior written consent.

 



--------------------------------------------------------------------------------

January     , 2017

Page 3

 

Based solely upon our review of the Transaction Documents and Other Documents
and subject to the foregoing, it is our opinion that:

1. The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

2. The Company is a validly subsisting corporation under the laws of the
Commonwealth of Pennsylvania.

3. The Company has the corporate power and authority to execute and deliver and
to perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares under the Stock Purchase Agreement.

4. Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

5. The deposit accounts of the Bank are insured, subject to applicable limits
thereon, by the Federal Deposit Insurance Corporation under the provisions of
the Federal Deposit Insurance Act, as amended.

6. The execution and delivery by the Company of each of the Transaction
Documents and the performance by the Company of its obligations under such
agreements, including its issuance and sale of the Shares, do not and will not:
(a) require any consent, approval, license or exemption by, order or
authorization of, or filing, recording or registration by the Company with any
federal governmental authority, except (1) the filing of Form D pursuant to
Securities and Exchange Commission Regulation D and (2) the filings required in
accordance with Section 4.7 of the Stock Purchase Agreement, (b) violate any
federal statute, rule or regulation, or any rule or regulation of the OTCQX®
Market, or to our knowledge, any court order, judgment or decree, result in any
violation of the Articles of Incorporation or the Amended and Restated Bylaws of
the Company or, (c) to our knowledge, result in a breach of, or constitute a
default under, any Material Contract identified on on Schedule 3.1(zz) of the
Stock Purchase Agreement.

7. The Shares being delivered to the Purchasers pursuant to the Stock Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Stock Purchase Agreement, will be duly and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Articles of Incorporation or its
Amended and Restated Bylaws.

8. Assuming the accuracy of the representations and warranties, and assuming
compliance with the covenants and agreements, of the Purchasers and the Company
contained in the Stock Purchase Agreement, it is not necessary, in connection
with the offer, sale and delivery of the Shares to the Purchasers, to register
the Shares under the Securities Act.

 

Very truly yours, Barley Snyder, LLP

 



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

RIVERVIEW FINANCIAL CORPORATION

SECRETARY’S CERTIFICATE

The undersigned hereby certifies that she is the duly elected, qualified and
acting Secretary of Riverview Financial Corporation, a Pennsylvania corporation
(the “Company”), and that as such she is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of the date hereof, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in her official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on October 10, 2016, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Shares. Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Articles of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company and any and all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Bylaws, the same being in full force and effect in the attached form
as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Purchase Agreement on behalf of the Company, and the signature appearing
opposite such person’s name and title below is such person’s genuine signature.

 

Kirk D. Fox    Chief Executive Officer   

 

Brett D. Fulk    President   

 

Scott A. Seasock    Chief Financial Officer   

 

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of
                                                                         .

 

 

Maureen Duzick, Secretary

I, Kirk D. Fox, Chief Executive Officer of the Company, hereby certify that
Maureen Duzick is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is her true signature.

 

 

Kirk D. Fox Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

RIVERVIEW FINANCIAL CORPORATION

OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer and the President of Riverview
Financial Corporation, a Pennsylvania corporation (the “Company”), pursuant to
Section 2.2(a)(vii) of the Securities Purchase Agreement, dated as of January
    , 2017, by and among the Company and the investors signatory thereto (the
“Securities Purchase Agreement”), hereby represent, warrant and certify in his
official capacity, in the name and on behalf of the Company, as follows
(capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement):

1. The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date of the Securities
Purchase Agreement and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date (which representations and warranties are so true and correct as of such
date).

2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or before the
Closing.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this certificate as of
                                                                         .

 

 

Kirk D. Fox Chief Executive Officer

 

Brett D. Fulk President



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

Form of VCOC Letter Agreement

[Riverview Letterhead]

January     , 2017

Castle Creek Capital Partners VI, L.P.

6051 El Tordo

Rancho Santa Fe, CA 92091

Dear Sir/Madam:

Reference is made to the Stock Purchase Agreement by and between Riverview
Financial Corporation, a Pennsylvania corporation (the “Corporation”), Castle
Creek Capital Partners VI, L.P., a Delaware limited partnership (the “VCOC
Investor”), and certain other investors, dated as of January     , 2017 (the
“Stock Purchase Agreement”), pursuant to which the VCOC Investor agreed to
purchase from the Corporation shares of its voting common stock, no par value
(the “Common Stock”), and shares of its Series A Convertible Perpetual Preferred
Stock, no par value (the “Series A Preferred Stock”). Capitalized terms used
herein without definition shall have the respective meanings in the Stock
Purchase Agreement.

For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that it shall:

 

•   For so long as the VCOC Investor, directly or through one or more
Affiliates, continues to hold any Common Stock, Series A Preferred Stock or
Non-Voting Common Stock, without limitation or prejudice of any of the rights
provided to the VCOC Investor under the Stock Purchase Agreement, the Castle
Creek Side Letter, or any other agreement or otherwise, provide the VCOC
Investor or its designated representative with:

 

  (i) the right to visit and inspect any of the offices and properties of the
Corporation and its subsidiaries and inspect the books and records of the
Corporation and its subsidiaries at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar quarter, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national or state chartered insured bank, which
information may only be disclosed by the Corporation or any subsidiary of the
Corporation in accordance with the provisions and subject to the limitations of
applicable law or regulation;

 

  (ii) consolidated balance sheets and statements of income and cash flows of
the Corporation and its subsidiaries prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis (A) as of the end of each quarter of each fiscal year of the Corporation
as soon as practicable after preparation thereof but in no event later than
ninety (90) days after the end of such quarter, and (B) with respect to each
fiscal year end statement, as soon as practicable after preparation thereof but
in no event later than one hundred and twenty (120) days after the end of such
fiscal year together with an auditor’s report thereon of a firm of established
national reputation; and

 

  (iii) to the extent the Corporation or any of its subsidiaries is required by
law or pursuant to the terms of any outstanding indebtedness of the Corporation
or any subsidiary to prepare such reports, any annual reports, quarterly reports
and other periodic reports pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 or otherwise, actually prepared by the Corporation or any
of its subsidiaries as soon as available;

provided that, in each case, if the Corporation makes the information described
in clauses (ii) and (iii) of this bullet point available through public filings
on the EDGAR system or any successor or replacement system of the U.S.
Securities and Exchange Commission, the delivery of the information shall be
deemed satisfied by such public filings.



--------------------------------------------------------------------------------

•   Make appropriate officers and directors of the Corporation, and its
subsidiaries, available periodically and at such times as reasonably requested
by the VCOC Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar quarter, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiaries; and

 

•   If the VCOC Investor’s regular outside counsel determines in writing that
other rights of consultation are reasonably necessary under applicable legal
authorities promulgated after the date of this agreement to preserve the
qualification of VCOC Investor’s investment in the Corporation as a “venture
capital investment” for purposes of the United States Department of Labor
Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”), the Corporation agrees to cooperate in good faith with the VCOC
Investor to amend this letter agreement to reflect such other rights that are
mutually satisfactory to the Corporation and the VCOC Investor and consistent
with the Federal Reserve Policy Statement on Equity Investments in Banks and
Bank Holding Companies; provided that such consultation rights shall be limited
to once per calendar quarter.

The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.

In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.

The rights of the VCOC Investor under this letter agreement are unique to the
VCOC Investor and shall not be assignable or transferrable other than to an
affiliated entity that is intended to qualify as a venture capital operating
company under the Plan Asset Regulation.

Each of the parties to this Agreement hereby acknowledges that they are aware
that the United States securities laws prohibit any person who has material
non-public information about a company from purchasing or selling securities of
such company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania and may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first above written.

 

RIVERVIEW FINANCIAL CORPORATION By:  

 

  Name:                                                                         
  Title:                                    
                                      

Agreed and acknowledged as of the date first above written:

CASTLE CREEK CAPITAL PARTNERS VI, L.P.

By: Castle Creek Capital VI LLC, its general partner

 

By:  

 

  Name:                                                                         
  Title:                                    
                                      

 

3



--------------------------------------------------------------------------------

EXHIBIT F



--------------------------------------------------------------------------------

Form of Castle Creek Side Letter

[Riverview Letterhead]

January     , 2017

Castle Creek Capital Partners VI, L.P.

6051 El Tordo

Rancho Santa Fe, CA 92091

Ladies and Gentlemen:

Reference is made to that certain Stock Purchase Agreement, dated as of January
    , 2017 (the “Purchase Agreement”), between Riverview Financial Corporation,
a Pennsylvania corporation (the “Company”), Castle Creek Capital Partners, VI,
L.P. (“Castle Creek”) and the other purchasers identified on the signature pages
thereto (together with Castle Creek, the “Purchasers”). In connection with the
execution and delivery of the Purchase Agreement, the Company and Castle Creek
are contemporaneously entering into this agreement (the “Side Letter Agreement”)
and, as such, the parties hereto acknowledge and agree that this Side Letter
Agreement shall remain in full force and effect notwithstanding the execution
and delivery of the Purchase Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.

The Company and Castle Creek hereby agree as follows:

1. Board Appointment.

(a) Following the Closing and upon the written request of Castle Creek, the
Company will promptly cause a person designated by Castle Creek, who shall be
reasonably acceptable to the Company (provided that all managing principals and
principals of Castle Creek shall be deemed reasonably acceptable to the Company
for purposes hereof) (the “Board Representative”), to be elected or appointed to
the Board of Directors of the Company (the “Board of Directors”), subject to
satisfaction of all legal and regulatory requirements regarding service and
election or appointment as a director of the Company, and Riverview Bank (the
“Bank”) board of directors (the “Bank Board”), subject to all legal and
regulatory requirements regarding service and election or appointment as a
director of the Bank, and subject to compliance with all corporate governance
guidelines or principles that the Corporation may adopt, to its code of conduct
and to its insider trading and other policies applicable to members of the Board
of Directors and the Bank Board, in each case for as long as Castle Creek,
together with its Affiliates, owns the greater of: (i) in the aggregate, 50% or
more of all of the Shares purchased pursuant to the Purchase Agreement
(“Qualifying Ownership Interest”) or (ii) in the aggregate, 5% of the Common
Stock, Series A Preferred Stock and Non-Voting Common Stock, taken as a whole,
then outstanding (“Minimum Ownership Interest”). Notwithstanding anything to the
contrary herein, in no event shall any failure to meet any applicable residency
requirement be a valid reason for withholding approval of the Board
Representative (or any replacement Board Representative) by the Board, the Bank
Board or the Company, as the case may be. So long as Castle Creek, together with
its Affiliates, has a Minimum Ownership Interest, the Company will recommend to
its shareholders the election of the Board Representative to the Board of
Directors at the Company’s annual meeting of shareholders, subject to
satisfaction of all legal requirements regarding service and election or
appointment as a director of the Company. If Castle Creek no longer has a
Minimum Ownership Interest, Castle Creek will have no further rights under
Sections 1(a) through 1(b) and, at the written request of the Board of
Directors, shall use all reasonable best efforts to cause its Board
Representative to resign from the Board of Directors and the Bank Board as
promptly as possible thereafter. Castle Creek shall promptly inform the Company
if and when it ceases to hold a Minimum Ownership Interest in the Company.

(b) The Board Representative shall, subject to applicable law, be one of the
Company’s nominees to serve on the Board of Directors. The Company shall use its
reasonable best efforts to have the Board Representative elected as a director
of the Company by the shareholders of the Company, and the Company shall solicit
proxies for



--------------------------------------------------------------------------------

the Board Representative to the same extent as it does for any of its other
Company nominees to the Board of Directors. At the option of the Board
Representative, the Board of Directors shall cause such Board Representative to
be appointed to the Compensation Committee of the Board of Directors, and any
equivalent committee of the Bank, so long as the Board Representative qualifies
to serve on such committees under the Company’s or the Bank’s committee charters
currently in effect, as applicable, and applicable rules of any exchange on
which the Common Stock is then listed, and such service is consistent with
commitments that Castle Creek has provided to the Federal Reserve in connection
with the transaction and would not result in Castle Creek being deemed in
control of the Company for purposes of the BHC Act. The Company shall ensure,
and shall cause the Bank to ensure, that the Board of Directors, the Bank Board,
the Compensation Committee of the Board of Directors and any equivalent
committee of the Bank shall have at least four members for so long as Castle
Creek shall have the right to appoint a Board Representative. Castle Creek
covenants and agrees to hold any information obtained from its Board
Representative in confidence (except to the extent that such information can be
shown to have been (1) previously known by such party on a nonconfidential
basis, (2) in the public domain through no fault of such party, or (3) later
lawfully acquired from other sources by the party to which it was furnished).
Notwithstanding anything to the contrary contained herein, at all times when
Castle Creek maintains a Minimum Ownership Interest, it shall comply in all
respects with the Federal Reserve’s Policy Statement on equity investments in
banks and bank holding companies and any other guidance promulgated in
connection with the matters addressed therein.

(c) Subject to Section 1(a), upon the death, resignation, retirement,
disqualification, or removal from office as a member of the Board or the Bank
Board of the Board Representative, Castle Creek shall have the right to
designate the replacement for such Board Representative, which replacement shall
satisfy all legal, bank regulatory and governance requirements regarding service
as a director of the Company, and shall be reasonably acceptable to the Company
(provided that all managing principals and principals of Castle Creek shall be
deemed reasonably acceptable to the Company for purposes hereof). The Board and
the Bank Board shall use their respective commercially reasonable efforts to
take all action required to fill the vacancy resulting therefrom with such
person (including such person, subject to applicable Law, being one of the
Company’s nominees to serve on the Board and the Bank Board), using all
reasonable best efforts to have such person elected as director of the Company
by the shareholders of the Company and the Company soliciting proxies for such
person to the same extent as it does for any of its other nominees to the Board,
as the case may be.

(d) The Board Representative shall be entitled to compensation, including fees,
and indemnification and insurance coverage in connection with his or her role as
a director, to the same extent as other directors on the Board or the Bank
Board, as applicable, and the Board Representative shall be entitled to
reimbursement for reasonable documented, out-of- pocket expenses incurred in
attending meetings of the Board and the Bank Board, or any committee thereof, in
accordance with Company policy.

(e) The Company acknowledges that the Board Representative may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
Castle Creek and/or certain of its Affiliates (collectively, the “Castle Creek
Indemnitors”). The Company hereby agrees on behalf of itself and the Bank that
with respect to a claim by the Board Representative for indemnification arising
out his or her service as a director of the Company and/or the Bank (1) that it
is the indemnitor of first resort (i.e., its obligations to the Board
Representative with respect to indemnification, advancement of expenses and/or
insurance (which obligations shall be the same as, but in no event greater than,
any such obligations to members of the Board or the Bank Board, as applicable)
are primary, and any obligation of the Castle Creek Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the Board Representative are secondary), and (2) the Castle Creek
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Board Representative against the Company.

2. Board Observer. The Company hereby agrees that, from and after the Closing
Date, for so long as Castle Creek and its Affiliates in the aggregate have a
Minimum Ownership Interest, and do not have a Board Representative currently
serving on the Board of Directors and the Bank Board, the Company shall invite a
person designated by Castle Creek and reasonably acceptable to the Company
(provided that all managing principals and principals of Castle Creek shall be
deemed reasonably acceptable to the Company for purposes hereof) (the
“Observer”) to attend meetings of the Board of Directors and the Bank Board
(including any meetings of committees thereof on which the Board Representative
would be permitted to attend) in a nonvoting,

 

2



--------------------------------------------------------------------------------

nonparticipating observer capacity. The Observer shall be entitled to attend
such meetings only in the event Castle Creek does not have a Board
Representative on the Board of Directors and the Bank Board. The Observer shall
not have any right to vote on any matter presented to the Board of Directors or
the Bank Board or any committee thereof. The Company shall give the Observer
written notice of each meeting of the Board of Directors and the Bank Board at
the same time and in the same manner as the members of the Board of Directors or
the Bank Board (as the case may be), shall provide the Observer with all written
materials and other information given to members of the Board of Directors or
the Bank Board (as the case may be) at the same time such materials and
information are given to such members (provided, however, that the Observer
shall not be provided any confidential supervisory information) and shall permit
the Observer to attend as an observer at all meetings thereof, and in the event
the Company proposes to take any action by written consent in lieu of a meeting,
the Company shall give written notice thereof to the Observer prior to the
effective date of such consent describing the nature and substance of such
action and including the proposed text of such written consents provided,
however, that (1) the Observer may be excluded from executive sessions comprised
solely of independent directors by the Chairman of the Board (or, if applicable,
the lead or presiding independent director) if, in the written advice of
counsel, such exclusion is necessary in order for the Company to comply with
applicable law, regulation or stock exchange listing standards (it being
understood that it is not expected that the Observer would be excluded from
routine executive sessions), (2) the Company, the Board of Directors, the Bank
and the Bank Board shall have the right to withhold any information and to
exclude the Observer from any meeting or portion thereof if doing so is, in the
written advice of counsel, (A) necessary to protect the attorney-client
privilege between such party and counsel, (B) necessary to avoid a violation of
fiduciary requirements under applicable law, or (C) necessary to avoid a
violation of the Health Insurance Portability & Accountability Act of 1996, as
amended, or any similar law, and (3) Castle Creek shall cause its Observer to
agree to hold in confidence and trust and to act in a fiduciary manner, with
respect to all information provided to such Observer (except to the extent that
such information can be shown to have been (1) previously known by such party on
a nonconfidential basis, (2) in the public domain through no fault of such
party, or (3) later lawfully acquired from other sources by the party to which
it was furnished).

3. Limitations. The Company also may exclude the Observer and/or the Board
Representative from portions of meetings of the Board of Directors as well as
the Bank Board to the extent that the Board of Directors or the Bank Board, as
the case may be, will, in any such portion thereof, be discussing any matters
related to Castle Creek, the Transaction Documents, or any of Castle Creek’s
rights or obligations under any of the Transaction Documents or any other matter
that the Chairman of the Board of Directors or the Chair man of the Bank Board
determines in good faith is or may be adverse to the interests of Castle Creek
provided, however, no matter shall be deemed to be adverse to the interests of
Castle Creek merely because such matter may adversely impact the price of any of
the Company’s Securities. Castle Creek covenants and agrees to hold all
information obtained from its Observer or Board Representative as provided in
the prior sentence in confidence and to comply with all requirements and
obligations applicable to members of the Board of Directors under the Securities
Act, the Exchange Act, the Sarbanes Oxley Act of 2002 and all other Laws, in
each case, only to the extent (if at all) applicable to the Observer or Board
Member, as the case may be. If Castle Creek and its Affiliates, in the
aggregate, no longer have a Minimum Ownership Interest, Castle Creek will have
no further rights under this Section 2. Each of the parties to this Agreement
hereby acknowledges that they are aware, and will ensure that their
representatives and Affiliates are aware, that the United States securities laws
prohibit any person who has material non-public information about a company from
purchasing or selling securities of such company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

3. Reimbursement for Expenses. The Company shall pay the reasonable legal fees
and expenses of counsel to Castle Creek, not to exceed $25,000, incurred by
Castle Creek in connection with the transactions contemplated by the Transaction
Documents, which amount shall be paid directly by the Company to counsel for
Castle Creek at the Closing. Castle Creek shall pay Company 35% of the cost of
the independent loan reviewed obtained by Company at Castle Creek’s request,
which amount shall be paid directly by Castle Creek to the Company at the
Closing (subject to Company providing Castle Creek with reasonable documentation
of the amount of the expense incurred).

 

3



--------------------------------------------------------------------------------

4. Gross-Up Rights.

(a) For so long as Castle Creek, together with its Affiliates and, for purposes
of this Section 4, persons who share a common discretionary investment advisor
with Castle Creek, owns 4.9% or more of all of the outstanding shares of Common
Stock (calculated as described below), if at any time after the date hereof the
Company makes any public or nonpublic offering or sale of any equity (including
Common Stock, Series A Preferred Stock, Non-Voting Common Stock or restricted
stock), or any securities, options or debt that is convertible or exchangeable
into equity or that includes an equity component (such as, an “equity kicker”)
(including any hybrid security) but excluding Permitted Issuances (defined
below) (any such security, a “New Security”), Castle Creek shall be entitled to
purchase an aggregate amount of the offered New Security determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the total number of
shares of Common Stock then held by Castle Creek (counting for such purposes all
shares of Common Stock into or for which any securities owned by the Purchaser
are directly or indirectly convertible or exercisable, including the Series A
Preferred Stock and the Non-Voting Common Stock), if any, and the denominator of
which is the total number of shares of Common Stock then outstanding (counting
for such purposes all shares of Common Stock into or for which any securities
owned by Castle Creek are directly or indirectly convertible or exercisable,
including the Series A Preferred Stock and the Non-Voting Common Stock).
Notwithstanding anything herein to the contrary, in no event shall Castle Creek
have the right to purchase New Securities hereunder to the extent such purchase
would result in Castle Creek, together with any other person whose Company
securities would be aggregated with Castle Creek’s Company securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by Castle Creek) would
represent more than 4.9% (or, upon written notice from Castle Creek to the
Company, such greater percentage as may be permitted following such Purchaser’s
receipt of regulatory non-objection under the Change in Bank Control Act of
1978, as amended) of the voting securities (subject to receipt of any regulatory
approvals to own such amount) or more than 33.3% of the Company’s total equity
outstanding. For purposes of determining the percentage of the voting securities
owned by Castle Creek, (i) all shares of Common Stock into or for which shares
of any securities owned by Castle Creek are directly or indirectly convertible
or exercisable (which, for the avoidance of doubt, shall include those shares of
Common Stock and Non-Voting Common Stock issuable upon the conversion of shares
of Series A Preferred Stock), shall be included in the numerator, (ii) the
shares described in clause (i) and all such shares owned by or attributed to
other Purchasers shall be included in the denominator, and (iii) all securities
issued by the Company after the Closing Date other than in connection with an
issuance in which the Purchaser was offered the right to purchase its pro rata
portion of such securities in accordance with this Section 4 and other than
Permitted Issuances shall be excluded from the denominator) (before giving
effect to any issuances triggering provisions of this Section 4).

(b) “Permitted Issuances” means (i) any Common Stock, Series A Preferred Stock
or other securities issuable upon the exercise or conversion of any securities
of the Company issued or agreed or contemplated (and disclosed to the Purchaser
in writing) to be issued as of the date hereof; (ii) pursuant to the granting or
exercise of employee stock options, restricted stock or other stock incentives
pursuant to the Company’s stock incentive plans approved by the Board of
Directors or the issuance of stock pursuant to the Company’s employee stock
purchase plan approved by the Board of Directors or similar plan where stock is
being issued or offered to a trust, other entity or otherwise, for the benefit
of any employees, officers or directors of the Company, in each case in the
ordinary course of providing incentive compensation; or (iii) issuances of
capital stock as full or partial consideration for a merger, acquisition, joint
venture, strategic alliance, license agreement or other similar nonfinancing
transaction).

(c) Limitation on Voting Securities. Notwithstanding anything in this Section 4
to the contrary, upon the request of Castle Creek that it not be issued voting
securities in whole or in part upon the exercise of its rights to purchase New
Securities, the Company shall cooperate with Castle Creek to modify the proposed
issuance of New Securities to Castle Creek to provide for the issuance of Series
A Preferred Stock, Non-Voting Common Stock or other non-voting securities in
lieu of voting securities; provided, however, that to the extent, following such
reasonable cooperation, such modification would cause any other Purchaser to
exceed its respective ownership limitation set forth in the Purchase Agreement,
the Company shall, and shall only be obligated to, issue and sell to Castle
Creek such number of voting securities and nonvoting securities as will not
cause any other Purchaser to exceed its respective ownership limitation set
forth in the Purchase Agreement and that Castle Creek has indicated it is
willing to hold following consummation of such Offering (as defined in Section
4(d) below), and any remaining securities may be offered, sold or otherwise
transferred to any other person or persons in accordance with Section 4(f).

 

4



--------------------------------------------------------------------------------

(d) Notice. In the event the Company proposes to offer or sell New Securities
(the “Offering”), it shall give Castle Creek written notice of its intention,
describing the price (or range of prices), anticipated amount of New Securities,
timing, and other terms upon which the Company proposes to offer the same
(including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than 15 Business Days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public Offering or after the commencement of
marketing with respect to a Rule 144A Offering or an Offering pursuant to
Section 4(2) of the Securities Act or Regulation D promulgated thereunder. If
the information contained in the notice constitutes material non-public
information (as defined under the applicable securities laws), the Company shall
deliver such notice only to the individuals identified (with respect to the
Purchaser) in Section 6.3 of the Purchase Agreement, and shall not communicate
the information to anyone else acting on behalf of Castle Creek without the
consent of one of the designated individuals. Castle Creek shall have 15
Business Days from the date of receipt of such a notice to notify the Company in
writing that it intends to exercise its rights provided in this Section 4 and as
to the amount of New Securities Castle Creek desires to purchase, up to the
maximum amount calculated pursuant to Section 4. Such notice shall constitute a
nonbinding indication of interest of Castle Creek to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it. The failure of Castle Creek to respond within such 15 Business Day
period shall be deemed to be a waiver of its rights under this Section 4 only
with respect to the Offering described in the applicable notice.

(e) Purchase Mechanism. If Castle Creek exercises its rights provided in this
Section 4, the closing of the purchase of the New Securities in connection with
the closing of the Offering with respect to which such right has been exercised
shall take place within 30 calendar days after the giving of notice of such
exercise, which period of time shall be extended for a maximum of 180 days in
order to comply with applicable laws and regulations (including receipt of any
applicable regulatory or shareholder approvals). Notwithstanding anything to the
contrary herein, the closing of the purchase of the New Securities by Castle
Creek will occur no earlier than the closing of the Offering triggering the
right being exercised Castle Creek. Each of the Company and Castle Creek agrees
to use its commercially reasonable efforts to secure any regulatory or
shareholder approvals or other consents, and to comply with any law or
regulation necessary in connection with the offer, sale and purchase of, such
New Securities.

(f) Failure of Purchase. In the event Castle Creek fails to exercise its rights
provided in this Section 4 within this 15 Business Day period or, if so
exercised, Castle Creek is unable to consummate such purchase within the time
period specified in Section 4(e) above because of its failure to obtain any
required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 60 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of such agreement) to sell the New Securities not
elected to be purchased pursuant to this Section 4 by Castle Creek or which
Castle Creek is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable in the
aggregate to the purchasers of such New Securities than were specified in the
Company’s notice to Castle Creek. Notwithstanding the foregoing, if such sale is
subject to the receipt of any regulatory or shareholder approval or consent or
the expiration of any waiting period, the time period during which such sale may
be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 180 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within such 60-day period (or sold and issued New Securities in
accordance with the foregoing within 90 days from the date of such agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of such agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
New Securities to Castle Creek in the manner provided above.

(g) Expedited Issuance; Regulatory Directive. Notwithstanding the foregoing
provisions of this Section 4, if a majority of the directors of the board of
directors determines that the Company must issue equity or debt securities on an
expedited basis, then the Company may consummate the proposed issuance or sale
of such

 

5



--------------------------------------------------------------------------------

securities (“Expedited Issuance”) and then comply with the provisions of this
Section 4 provided that (i) the purchasers of such New Securities have consented
in writing to the issuance of additional New Securities in accordance with the
provisions of this Section 4, and (ii) the sale of any such additional New
Securities under this Section 4(g) to Castle Creek shall be consummated as
promptly as is practicable but in any event no later than 90 days subsequent to
the date on which the Company consummates the Expedited Issuance under this
Section 4(g). Notwithstanding anything to the contrary herein, the provisions of
this Section 4(g) (other than as provided in subclause (ii) of this Section
4(g)) shall not be applicable, and the consent of the purchasers of such New
Securities shall not be required, in connection with any Expedited Issuance
undertaken at the written direction of the applicable federal regulator of the
Company or the Bank. Notwithstanding anything to the contrary in this Agreement,
no rights of Castle Creek under this Agreement will be adversely affected solely
as the result of the temporary dilution of its percentage ownership of Common
Stock due to an Expedited Issuance under this Section 4(g); provided, however,
that such rights may be adversely affected from and after such time, if any,
that Castle Creek declines to purchase Common Stock offered to it under this
Section 4.

(h) Non-Cash Consideration. In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the board of directors; provided, however, that such fair value as
determined by the board of directors shall not exceed the aggregate market price
of the securities being offered as of the date the board of directors authorizes
the offering of such securities.

(i) Cooperation. The Company and Castle Creek shall cooperate in good faith to
facilitate the exercise of Castle Creek’s rights under this Section 4, including
to secure any required approvals or consents.

5. Governing Law. This Side Letter Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania without giving effect to principles
of conflicts of laws.

6. Conflicting Terms. This Side Letter Agreement constitutes a valid and binding
agreement of the Company and Castle Creek and shall survive the execution and
delivery of the Purchase Agreement. In the event of any conflict between the
provisions of this Side Letter Agreement and the provisions of the Purchase
Agreement, the provisions of this Side Letter Agreement shall prevail and be
given effect.

7. Counterparts. This Side Letter Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first above written.

 

RIVERVIEW FINANCIAL CORPORATION

By:  

 

  Name:                                                                         
  Title:                                    
                                      

Agreed and acknowledged as of the date first above written:

CASTLE CREEK CAPITAL PARTNERS VI, L.P.

By: Castle Creek Capital VI LLC, its general partner

 

By:  

 

  Name:                                                                         
  Title:                                    
                                      

 

7



--------------------------------------------------------------------------------

EXHIBIT G



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

RIVERVIEW FINANCIAL CORPORATION

Riverview Financial Corporation, a corporation organized and existing under the
laws of the Commonwealth of Pennsylvania (the “Corporation”), in accordance with
the provisions of Section 1522 of the Pennsylvania Business Corporation Law of
1988, as amended, does hereby certify:

That on January 11, 2017, the board of directors of the Corporation (the “Board
of Directors”), in accordance with the Articles of Incorporation and Bylaws of
the Corporation and applicable law, duly adopted resolutions proposing to amend
the Articles of Incorporation of the Corporation through adoption of a
certificate of designation, declaring said certificate of designation to be
advisable and in the best interests of the Corporation and its shareholders,
which resolution setting forth said certificate of designation is as follows:

RESOLVED, that pursuant to the provisions of the Articles of Incorporation and
the Bylaws of the Corporation and applicable law, a series of preferred stock,
no par value, of the Corporation be, and hereby is, created, and the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof, of the shares of such
series, are as follows:

 

1. Definitions.

 

  (a) “Affiliate” has the meaning set forth in 12 C.F.R. § 225.2(a) or any
successor provision.

 

  (b) “Articles of Incorporation” means the Articles of Incorporation of the
Corporation, as amended and in effect from time and time.

 

  (c) “Board of Directors” means the board of directors of the Corporation.

 

  (d) “Business day” means any day other than a Saturday or a Sunday or a day on
which banks in the Commonwealth of Pennsylvania are authorized or required by
law, executive order or regulation to close.

 

  (e) “Certificate” means a certificate representing one (1) or more shares of
Series A Preferred Stock.

 

  (f) “Common Stock” means the voting common stock of the Corporation, no par
value.

 

  (g) “Conversion” has the meaning set forth in Section 5.



--------------------------------------------------------------------------------

  (h) “Corporation” means Riverview Financial Corporation, a Pennsylvania
corporation.

 

  (i) “Dividends” has the meaning set forth in Section 3.

 

  (j) “Exchange Agent” means American Stock Transfer & Trust Company, LLC,
solely in its capacity as transfer and exchange agent for the Corporation, or
any successor transfer and exchange agent for the Corporation.

 

  (k) “Liquidation Distribution” has the meaning set forth in Section 4.

 

  (l) “Mandatory Conversion Date” means, with respect to shares of Series A
Preferred Stock, the date upon which the amendment to the Articles of
Incorporation to authorize a class of Non-Voting Common Stock, as approved by
the shareholders of the Corporation, is filed with the Pennsylvania Department
of State, which filing shall be made by the Corporation no later than three
business days following the Shareholder Approval Date.

 

  (m) “Non-Voting Common Stock” means, if authorized by all necessary action on
the part of the Corporation, including, but not limited to, approval by the
Corporation’s shareholders, a class of common equity of the Corporation
containing terms substantially as set forth in Annex A to this Certificate of
Designations.

 

  (n) “Permissible Transfer” means a transfer by the holder of Series A
Preferred Stock (i) to the Corporation; (ii) in a widely distributed public
offering of Common Stock or Series A Preferred Stock; (iii) that is part of an
offering that is not a widely distributed public offering of Common Stock or
Series A Preferred Stock but is one in which no one transferee (or group of
associated transferees) acquires the rights to receive two percent (2%) or more
of any class of the Voting Securities of the Corporation then outstanding
(including pursuant to a related series of transfers); (iv) that is part of a
transfer of Common Stock or Series A Preferred Stock to an underwriter for the
purpose of conducting a widely distributed public offering; (v) to a transferee
that controls more than fifty percent (50%) of the Voting Securities of the
Corporation without giving effect to such transfer; or (vi) that is part of a
transaction approved by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”).

 

  (o) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

 

  (p) “Series A Preferred Stock” has the meaning set forth in Section 2.

 

  (q)

“Shareholder Approval Date” means the date that the Corporation shall have
obtained shareholder approval in the manner required by the Pennsylvania
Business Corporation Law of 1988 for an amendment to the Articles of

 

2



--------------------------------------------------------------------------------

  Incorporation to authorize a class of Non-Voting Common Stock in an amount of
shares sufficient to permit the full conversion of the Series A Preferred Stock
into shares of Non-Voting Common Stock.

 

  (r) “Voting Security” has the meaning set forth in 12 C.F.R. § 225.2(q) or any
successor provision.

 

2. Designation; Number of Shares. The series of shares of Preferred Stock hereby
authorized shall be designated the “Series A Convertible Preferred Stock” (the
“Series A Preferred Stock”). The initial number of authorized shares of the
Series A Preferred Stock shall be 1,348,809 shares. The Series A Preferred Stock
shall have no par value. Each share of Series A Preferred Stock has the
designations, preferences, conversion or other rights, voting powers,
restrictions, limitations as to dividends, qualifications, or terms or
conditions of redemption as described herein. Each share of Series A Preferred
Stock is identical in all respects to every other share of Series A Preferred
Stock.

 

3. Dividends. The Series A Preferred Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”) on a pro rata basis with the Common
Stock, determined on an as-converted basis assuming all shares had been
converted pursuant to Section 5 as of immediately prior to the record date of
the applicable Dividend (or if no record date is fixed, the date as of which the
record holders of Common Stock entitled to such Dividends are to be determined).
Accordingly, the holders of record of Series A Preferred Stock will be entitled
to receive as, when, and if declared by the Board of Directors, Dividends in the
same per share amount as paid on the number of shares of Common Stock with
respect to the number of shares of Common Stock into which the shares of Series
A Preferred Stock would be converted, and no Dividends will be payable on the
Common Stock or any other class or series of capital stock ranking with respect
to Dividends pari passu with the Common Stock unless a Dividend identical to
that paid on the Common Stock is payable at the same time on the Series A
Preferred Stock in an amount per share of Series A Preferred Stock equal to the
product of (i) the per share Dividend declared and paid in respect of each share
of Common Stock and (ii) the number of shares of Common Stock into which such
share of Series A Preferred Stock is then convertible (without regard to any
limitations on conversion of the Series A Preferred Stock); provided however,
that if a stock Dividend is declared on Common Stock payable solely in Common
Stock, the holders of Series A Preferred Stock will be entitled to a stock
Dividend payable solely in shares of Series A Preferred Stock at a ratio that is
inverse to the then current conversion ratio. Dividends that are payable on
Series A Preferred Stock will be payable to the holders of record of Series A
Preferred Stock as they appear on the stock register of the Corporation on the
applicable record date, as determined by the Board of Directors, which record
date will be the same as the record date for the equivalent Dividend of the
Common Stock. In the event that the Board of Directors does not declare or pay
any Dividends with respect to shares of Common Stock, then the holders of Series
A Preferred Stock will have no right to receive any Dividends.

 

3



--------------------------------------------------------------------------------

4. Liquidation.

 

  (a) Rank. The Series A Preferred Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation which, by their
respective terms, are senior to the Series A Preferred Stock or the Common
Stock, and (ii) pari passu with the Common Stock, pro rata on an as-converted
basis. Not in limitation of anything contained herein, and for purposes of
clarity, the Series A Preferred Stock is subordinated to the general creditors
and subordinated debt holders of the Corporation, and the depositors of the
Corporation’s bank subsidiaries, in any receivership, insolvency, liquidation or
similar proceeding.

 

  (b) Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Series A Preferred Stock will be entitled to receive, for each share
of Series A Preferred Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to shareholders
of the Corporation, subject to the rights of any Persons to whom the Series A
Preferred Stock is subordinate, a distribution (“Liquidation Distribution”)
equal to (i) any authorized and declared, but unpaid, Dividends with respect to
such share of Series A Preferred Stock at the time of such liquidation,
dissolution or winding up, and (ii) the amount the holder of such share of
Series A Preferred Stock would receive in respect of such share if such share
had been converted into shares of Common Stock at the then applicable conversion
rate at the time of such liquidation, dissolution or winding up (assuming the
conversion of all shares of Series A Preferred Stock at such time, without
regard to any limitations on conversion of the Series A Preferred Stock). All
Liquidating Distributions to the holders of the Series A Preferred Stock and
Common Stock set forth in clause (ii) above will be made pro rata to the holders
thereof.

 

  (c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series A Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

 

5. Conversion.

 

  (a) General.

 

  (i) Unless the shares of Series A Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
a holder of Series A Preferred Stock shall be permitted to convert, or, upon the
written request of the Corporation, shall convert, shares of Series A Preferred
Stock into shares of Common Stock at any

 

4



--------------------------------------------------------------------------------

  time or from time to time, provided that, upon such conversion, the holder,
together with all Affiliates of the holder, will not own or control, in the
aggregate, more than 4.99% of the Common Stock or of any class of Voting
Securities issued by the Corporation excluding, for the purpose of this
calculation, any reduction in ownership resulting from transfers by such holder
of Voting Securities of the Corporation (which, for the avoidance of doubt, does
not include Series A Preferred Stock). In any such conversion, each share of
Series A Preferred Stock will convert initially into one (1) share of Common
Stock, subject to adjustment as provided in Section 6 below.

 

  (ii) Unless the shares of Series A Preferred Stock shall have previously been
converted into shares of Non-Voting Common Stock pursuant to Section 5(a)(iii),
each share of Series A Preferred Stock will automatically convert into one
(1) share of Common Stock, without any further action on the part of any holder,
subject to adjustment as provided in Section 6, below, on the date a holder of
Series A Preferred Stock transfers any shares of Series A Preferred Stock to a
non-affiliate of the holder in a Permissible Transfer.

 

  (iii) Effective as of the close of business on the Mandatory Conversion Date,
each share of Series A Preferred Stock will automatically convert into one
(1) share, subject to adjustment pursuant to Section 6, of Non-Voting Common
Stock, without any further action on the part of any holder.

 

  (iv) To effect any permitted conversion under Section 5(a)(i) or Section
5(a)(ii), the holder shall surrender the certificate or certificates evidencing
such shares of Series A Preferred Stock, duly endorsed, at the registered office
of the Corporation, and provide written instructions to the Corporation as to
the number of whole shares for which such conversion shall be effected, together
with any appropriate documentation that may be reasonably required by the
Corporation. Upon the surrender of such certificate(s), the Corporation will
issue and deliver to such holder (in the case of a conversion under Section
5(a)(i)) or such holder’s transferee (in the case of a conversion under Section
5(a)(ii)) a certificate or certificates for the number of shares of Common Stock
into which the Series A Preferred Stock has been converted and, in the event
that such conversion is with respect to some, but not all, of the holder’s
shares of Series A Preferred Stock, the Corporation shall deliver to such holder
a certificate or certificate(s) representing the number of shares of Series A
Preferred Stock that were not converted to Common Stock or Non-Voting Common
Stock.

 

  (v) Upon occurrence of the Mandatory Conversion Date, the Corporation shall
promptly provide notice of such event and the resulting conversion of the Series
A Preferred Stock to each registered holder of the Series A Preferred Stock.
Such notice shall provide instructions for the surrender to

 

5



--------------------------------------------------------------------------------

  the Corporation of certificates for shares of Series A Preferred Stock held of
record by such holders for issuance of certificates representing shares of
Non-Voting Common Stock into which the Series A Preferred Stock have been
converted pursuant to Section 5(a)(iii).

 

  (vi) All shares of Common Stock or Non-Voting Common Stock delivered upon
conversion of the Series A Preferred Stock shall be duly authorized, validly
issued, fully paid and non- assessable, free and clear of all liens, claims,
security interests, charges and other encumbrances.

 

  (b) Reservation of Shares Issuable Upon Conversion. The Corporation will at
all times reserve and keep available out of its authorized but unissued Common
Stock and, when authorized, Non-Voting Common Stock solely for the purpose of
effecting the conversion of the Series A Preferred Stock such number of shares
of Common Stock or Non-Voting Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series A Preferred Stock;
and if at any time the number of shares of authorized but unissued Common Stock
or Non-Voting Common Stock (when authorized) will not be sufficient to effect
the conversion of all then outstanding Series A Preferred Stock, the Corporation
will use its best efforts to take such action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued Common Stock or
Non-Voting Common Stock to such number of shares as will be sufficient for such
purpose.  

 

  (c) No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Series A Preferred
Stock against impairment.

 

6. Adjustments.

 

  (a) Combinations or Divisions of Common Stock. In the event that the
Corporation at any time or from time to time will effect a division of the
Common Stock into a greater number of shares (by stock split, reclassification
or otherwise other than by payment of a Dividend in Common Stock or in any right
to acquire the Common Stock), or in the event the outstanding Common Stock will
be combined or consolidated, by reclassification, reverse stock split or
otherwise, into a lesser number of shares of the Common Stock, then the
dividend, liquidation, and conversion rights of each share of Series A Preferred
Stock in effect immediately prior to such event will, concurrently with the
effectiveness of such event, be proportionately decreased or increased, as
appropriate.

 

6



--------------------------------------------------------------------------------

  (b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in Section 6(a) above),
(1) the conversion ratio then in effect will, concurrently with the
effectiveness of such transaction, be adjusted so that each share of the Series
A Preferred Stock will be convertible into, in lieu of the number of shares of
Common Stock which the holders of the Series A Preferred Stock would otherwise
have been entitled to receive, a number of shares of such other class or classes
of stock equal to the product of (i) the number of shares of such other class or
classes of stock that a holder of a share of Common Stock would be entitled to
receive in such transaction and (ii) the number of shares of Common Stock into
which such share of Series A Preferred Stock is then convertible (without regard
to any limitations on conversion of the Series A Preferred Stock) immediately
before that transaction and (2) the Dividend and Liquidation Distribution rights
then in effect will, concurrently with the effectiveness of such transaction, be
adjusted so that each share of Series A Preferred Stock will be entitled to a
Dividend and Liquidation Distribution right, in lieu of with respect to the
number of shares of Common Stock which the holders of the Series A Preferred
Stock would otherwise have been entitled to receive, with respect to a number of
shares of such other class or classes of stock equal to the product of (i) the
number of shares of such other class or classes of stock that a holder of a
share of Common Stock would be entitled to receive in such transaction and
(ii) the number of shares of Common Stock into which such share of Series A
Preferred Stock is then convertible (without regard to any limitations on
conversion of the Series A Preferred Stock) immediately before that transaction.

 

  (c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Series A Preferred Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Series A Preferred Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Series A Preferred Stock.

 

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with and into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Series A Preferred Stock will thereafter

 

7



--------------------------------------------------------------------------------

  be entitled to receive upon conversion of the Series A Preferred Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Series A Preferred Stock would have been entitled to receive
on such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Series A Preferred Stock).

 

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Series A Preferred Stock will not be redeemable at the
option of the Corporation or any holder of Series A Preferred Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Series A Preferred Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Series A Preferred Stock repurchased or
otherwise acquired may be cancelled by the Corporation and thereafter be
reissued as shares of any series of preferred stock of the Corporation.

 

9. Voting Rights. The holders of Series A Preferred Stock will not have any
voting rights, except as may otherwise from time to time be required by law. If
the holders of Series A Preferred Stock shall be entitled by law to vote as a
single class with the holders of outstanding shares of Common Stock, with
respect to any and all matters presented to the shareholders of the Corporation
for their action or consideration (by vote or written consent), each share of
Series A Preferred Stock shall be entitled to a number of votes equal to the
number of shares of Common Stock into which such share is convertible pursuant
to Section 5.

 

10. Protective Provisions. So long as any shares of Series A Preferred Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Series A Preferred Stock, (i) alter or change the rights, preferences,
privileges or restrictions provided for the benefit of the holders of the Series
A Preferred Stock, (ii) decrease the authorized number of shares of Series A
Preferred Stock or (iii) enter into any agreement, merger or business
consolidation, or engage in any other transaction, or take any action that would
have the effect of changing any preference or any relative or other right
provided for the benefit of the holders of the Series A Preferred Stock. In the
event that the Corporation offers to repurchase shares of Common Stock from
shareholders in general, the Corporation shall offer to repurchase shares of
Series A Preferred Stock pro rata based upon the number of shares of Common
Stock such holders would be entitled to receive if such shares were converted
into shares of Common Stock immediately prior to such repurchase.

 

11.

Notices. All notices required or permitted to be given by the Corporation with
respect to the Series A Preferred Stock shall be in writing, and if delivered by
first class United States mail, postage prepaid, to the holders of the Series A
Preferred Stock at their last addresses as they shall appear upon the books of
the Corporation, shall be conclusively presumed to have been duly given, whether
or not the holder actually receives such

 

8



--------------------------------------------------------------------------------

  notice; provided, however, that failure to duly give such notice by mail, or
any defect in such notice, to the holders of any stock designated for
repurchase, shall not affect the validity of the proceedings for the repurchase
of any other shares of Series A Preferred Stock, or of any other matter required
to be presented for the approval of the holders of the Series A Preferred Stock.

 

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Series A Preferred
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

 

13. Term. The Series A Preferred Stock shall have perpetual term unless
converted in accordance with Section 5.

 

14. No Preemptive Rights. The holders of Series A Preferred Stock are not
entitled to any preemptive or preferential right to purchase or subscribe for
any capital stock, obligations, warrants or other securities or rights of the
Corporation, except for any such rights that may be granted by way of separate
contract or agreement to one or more holders of Series A Preferred Stock.

 

15. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

 

16. Other Rights. The shares of Series A Preferred Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

 

17. No Implied Limitations. Nothing herein shall limit, by inference or
otherwise, the discretionary right of the Board of Directors to divide any or
all of the shares of any preferred or special classes into series and, within
the limitations set forth in applicable Pennsylvania law, to fix and determine
the relative rights and preferences of the shares of any series so established,
to the full extent provided in the Articles of Incorporation of the Corporation.

 

18. General Provisions. In addition to the above provisions with respect to the
Series A Preferred Stock, such Series A Preferred Stock shall be subject to, and
entitled to the benefits of, the provisions set forth in the Articles of
Incorporation with respect to preferred stock generally.

 

9



--------------------------------------------------------------------------------

Annex A

Form of Articles of Amendment

Establishing a Class of Non-Voting Common Stock

The shares of Non-Voting Common Stock of the Corporation into which the Series A
Preferred Stock shall be mandatorily convertible upon the taking by the
Corporation of all action necessary under the Pennsylvania Business Corporation
Law to authorize a class of Non-Voting Common Stock shall have the following
terms and provisions:

ARTICLES OF AMENDMENT

TO THE

ARTICLES OF INCORPORATION

OF

RIVERVIEW FINANCIAL CORPORATION

NON-VOTING COMMON STOCK

 

1. Definitions.

 

  (a) “Affiliate” has the meaning set forth in 12 C.F.R. § 225.2(a) or any
successor provision.

 

  (b) “Articles of Incorporation” means the Articles of Incorporation of the
Corporation, as amended and in effect from time and time.

 

  (c) “Board of Directors” means the board of directors of the Corporation.

 

  (d) “Business day” means any day other than a Saturday or a Sunday or a day on
which banks in the Commonwealth of Pennsylvania are authorized or required by
law, executive order or regulation to close.

 

  (e) “Certificate” means a certificate representing one (1) or more shares of
Non- Voting Common Stock.

 

  (f) “Common Stock” means the voting common stock of the Corporation, no par
value.

 

  (g) “Conversion” has the meaning set forth in Section 5.

 

  (h) “Corporation” means Riverview Financial Corporation, a Pennsylvania
corporation.

 

  (i) “Dividends” has the meaning set forth in Section 3.

 

  (j) “Exchange Agent” means American Stock Transfer & Trust Company, LLC,
solely in its capacity as transfer and exchange agent for the Corporation, or
any successor transfer and exchange agent for the Corporation.



--------------------------------------------------------------------------------

  (k) “Liquidation Distribution” has the meaning set forth in Section 4.

 

  (l) “Mandatory Conversion Date” means, with respect to shares of Series A
Preferred Stock, the date upon which the amendment to the Articles of
Incorporation to authorize a class of Non-Voting Common Stock, as approved by
the shareholders of the Corporation, is filed with the Pennsylvania Department
of State, which filing shall be made by the Corporation no later than three
business days following the Shareholder Approval Date.

 

  (m) “Non-Voting Common Stock” has the meaning set forth in Section 2.

 

  (n) “Permissible Transfer” means a transfer by the holder of Non-Voting Common
Stock (i) to the Corporation; (ii) in a widely distributed public offering of
Common Stock or Non-Voting Common Stock; (iii) that is part of an offering that
is not a widely distributed public offering of Common Stock or Non-Voting Common
Stock but is one in which no one transferee (or group of associated transferees)
acquires the rights to receive two percent (2%) or more of any class of the
Voting Securities of the Corporation then outstanding (including pursuant to a
related series of transfers); (iv) that is part of a transfer of Common Stock or
Non-Voting Common Stock to an underwriter for the purpose of conducting a widely
distributed public offering; (v) to a transferee that controls more than fifty
percent (50%) of the Voting Securities of the Corporation without giving effect
to such transfer; or (vi) that is part of a transaction approved by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”).

 

  (o) “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, or any other form of entity
not specifically listed herein.

 

  (p) “Series A Preferred Stock” means the series of shares of preferred stock
of the Corporation designated as “Series A Convertible Preferred Stock” which
were automatically converted into shares of Non-Voting Common Stock on the
Mandatory Conversion Date.  

 

  (q) “Shareholder Approval Date” means the date of shareholder approval of an
amendment to the Articles of Incorporation authorizing a class of Non-Voting
Common Stock in an amount of shares sufficient to permit the full conversion of
the Series A Preferred Stock into shares of Non-Voting Common Stock.

 

  (r) “Voting Security” has the meaning set forth in 12 C.F.R. § 225.2(q) or any
successor provision.

 

2.

Designation; Number of Shares. The class of shares of capital stock hereby
authorized shall be designated as “Non-Voting Common Stock” (the “Non-Voting
Common Stock”). The number of authorized shares of the Non-Voting Common Stock
shall be 1,348,809 shares. The Non-Voting Common Stock shall have no par value.
Each share of Non-Voting Common Stock has the designations, preferences,
conversion or other

 

11



--------------------------------------------------------------------------------

  rights, voting powers, restrictions, limitations as to dividends,
qualifications, or terms or conditions of redemption as described herein. Each
share of Non-Voting Common Stock is identical in all respects to every other
share of Non-Voting Common Stock.

 

3. Dividends. The Non-Voting Common Stock will rank pari passu with the Common
Stock with respect to the payment of dividends or distributions, whether payable
in cash, securities, options or other property, and with respect to issuance,
grant or sale of any rights to purchase stock, warrants, securities or other
property (collectively, the “Dividends”). Accordingly, the holders of record of
Non-Voting Common Stock will be entitled to receive as, when, and if declared by
the Board of Directors, Dividends in the same per share amount as paid on the
Common Stock, and no Dividends will be payable on the Common Stock or any other
class or series of capital stock ranking with respect to Dividends pari passu
with the Common Stock unless a Dividend identical to that paid on the Common
Stock is payable at the same time on the Non-Voting Common Stock in an amount
per share of Non-Voting Common Stock equal to the product of (i) the per share
Dividend declared and paid in respect of each share of Common Stock and (ii) the
number of shares of Common Stock into which such share of Non-Voting Common
Stock is then convertible (without regard to any limitations on conversion of
the Non-Voting Common Stock); provided however, that if a stock Dividend is
declared on Common Stock payable solely in Common Stock, the holders of
Non-Voting Common Stock will be entitled to a stock Dividend payable solely in
shares of Non-Voting Common Stock. Dividends that are payable on Non-Voting
Common Stock will be payable to the holders of record of Non-Voting Common Stock
as they appear on the stock register of the Corporation on the applicable record
date, as determined by the Board of Directors, which record date will be the
same as the record date for the equivalent Dividend of the Common Stock. In the
event that the Board of Directors does not declare or pay any Dividends with
respect to shares of Common Stock, then the holders of Non-Voting Common Stock
will have no right to receive any Dividends.

 

4. Liquidation.

 

  (a) Rank. The Non-Voting Common Stock will, with respect to rights upon
liquidation, winding up and dissolution, rank (i) subordinate and junior in
right of payment to all other securities of the Corporation which, by their
respective terms, are senior to the Non-Voting Common Stock or the Common Stock,
and (ii) pari passu with the Common Stock. Not in limitation of anything
contained herein, and for purposes of clarity, the Non-Voting Common Stock is
subordinated to the general creditors and subordinated debt holders of the
Company, and the depositors of the Company’s bank subsidiaries, in any
receivership, insolvency, liquidation or similar proceeding.

 

  (b)

Liquidation Distributions. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
holders of Non-Voting Common Stock will be entitled to receive, for each share
of Non-Voting Common Stock, out of the assets of the Corporation or proceeds
thereof (whether capital or surplus) available for distribution to shareholders
of the Corporation, subject to the rights of any Persons to whom the Non-Voting

 

12



--------------------------------------------------------------------------------

  Common Stock is subordinate, a distribution (“Liquidation Distribution”) equal
to (i) any authorized and declared, but unpaid, Dividends with respect to such
share of Non-Voting Common Stock at the time of such liquidation, dissolution or
winding up, and (ii) the amount the holder of such share of Non-Voting Common
Stock would receive in respect of such share if such share had been converted
into shares of Common Stock at the then applicable conversion rate at the time
of such liquidation, dissolution or winding up (assuming the conversion of all
shares of Non-Voting Common Stock at such time, without regard to any
limitations on conversion of the Non-Voting Common Stock). All Liquidating
Distributions to the holders of the Non-Voting Common Stock and Common Stock set
forth in clause (ii) above will be made pro rata to the holders thereof.

 

  (c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 4, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Non-Voting Common Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or
property) of all or substantially all of the assets of the Corporation, will not
constitute a liquidation, dissolution or winding up of the Corporation.

 

5. Conversion.

 

  (a) General.

 

  (i) A holder of Non-Voting Common Stock shall be permitted to convert, or,
upon the written request of the Corporation, shall convert, shares of Non-Voting
Common Stock into shares of Common Stock at any time or from time to time,
provided that, upon such conversion, the holder, together with all Affiliates of
the holder, will not own or control in the aggregate more than 4.99% of the
Common Stock or of any class of Voting Securities issued by the Corporation,
excluding for the purpose of this calculation any reduction in ownership
resulting from transfers by such holder of Voting Securities of the Corporation
(which, for the avoidance of doubt, does not include Non-Voting Common Stock).
In any such conversion, each share of Non-Voting Common Stock will convert
initially into one (1) share of Common Stock, subject to adjustment as provided
in Section 6 below.

 

  (ii) Each share of Non-Voting Common Stock will automatically convert into one
(1) share of Common Stock, without any further action on the part of any holder,
subject to adjustment as provided in Section 6 below, on the date a holder of
Non-Voting Common Stock transfers any shares of Non-Voting Common Stock to a
non-affiliate of the holder in a Permissible Transfer.

 

13



--------------------------------------------------------------------------------

  (iii) To effect any permitted conversion under Section 5(a)(i) or
Section 5(a)(ii), the holder shall surrender the certificate or certificates
evidencing such shares of Non-Voting Common Stock, duly endorsed, at the
registered office of the Corporation, and provide written instructions to the
Corporation as to the number of whole shares for which such conversion shall be
effected, together with any appropriate documentation that may be reasonably
required by the Corporation. Upon the surrender of such certificate(s), the
Corporation will issue and deliver to such holder (in the case of a conversion
under Section 5(a)(i)) or such holder’s transferee (in the case of a conversion
under Section 5(a)(ii)) a certificate or certificates for the number of shares
of Common Stock into which the Non-Voting Common Stock has been converted and,
in the event that such conversion is with respect to some, but not all, of the
holder’s shares of Non-Voting Common Stock, the Corporation shall deliver to
such holder a certificate or certificate(s) representing the number of shares of
Non-Voting Common Stock that were not converted to Common Stock.

 

  (iv) All shares of Common Stock delivered upon conversion of the Non-Voting
Common Stock shall be duly authorized, validly issued, fully paid and non-
assessable, free and clear of all liens, claims, security interests, charges and
other encumbrances.

 

  (b) Reservation of Shares Issuable Upon Conversion. The Corporation will at
all times reserve and keep available out of its authorized but unissued Common
Stock solely for the purpose of effecting the conversion of the Non-Voting
Common Stock such number of shares of Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Non-Voting Common Stock;
and if at any time the number of shares of authorized but unissued Common Stock
will not be sufficient to effect the conversion of all then outstanding
Non-Voting Common Stock, the Corporation will use its best efforts to take such
action as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued Common Stock to such number of shares as will be
sufficient for such purpose.

 

  (c) No Impairment. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this Section 5
and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Non-Voting Common
Stock against impairment.

 

6. Adjustments.

 

  (a)

Combinations or Divisions of Common Stock. In the event that the Corporation at
any time or from time to time will effect a division of the Common Stock into a
greater number of shares (by stock split, reclassification or otherwise other
than

 

14



--------------------------------------------------------------------------------

  by payment of a Dividend in Common Stock or in any right to acquire the Common
Stock), or in the event the outstanding Common Stock will be combined or
consolidated, by reclassification, reverse stock split or otherwise, into a
lesser number of shares of the Common Stock, then the dividend, liquidation, and
conversion rights of each share of Non-Voting Common Stock in effect immediately
prior to such event will, concurrently with the effectiveness of such event, be
proportionately decreased or increased, as appropriate.

 

  (b) Reclassification, Exchange or Substitution. If the Common Stock is changed
into the same or a different number of shares of any other class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a division or combination of shares provided for in 6(a) above), (1) the
conversion ratio then in effect will, concurrently with the effectiveness of
such transaction, be adjusted so that each share of the Non-Voting Common Stock
will be convertible into, in lieu of the number of shares of Common Stock which
the holders of the Non-Voting Common Stock would otherwise have been entitled to
receive, a number of shares of such other class or classes of stock equal to the
product of (i) the number of shares of such other class or classes of stock that
a holder of a share of Common Stock would be entitled to receive in such
transaction and (ii) the number of shares of Common Stock into which such share
of Non-Voting Common Stock is then convertible (without regard to any
limitations on conversion of the Non-Voting Common Stock) immediately before
that transaction and (2) the Dividend and Liquidation Distribution rights then
in effect will, concurrently with the effectiveness of such transaction, be
adjusted so that each share of Non-Voting Common Stock will be entitled to a
Dividend and Liquidation Distribution right, in lieu of with respect to the
number of shares of Common Stock which the holders of the Non-Voting Common
Stock would otherwise have been entitled to receive, with respect to a number of
shares of such other class or classes of stock equal to the product of (i) the
number of shares of such other class or classes of stock that a holder of a
share of Common Stock would be entitled to receive in such transaction and
(ii) the number of shares of Common Stock into which such share of Non-Voting
Common Stock is then convertible (without regard to any limitations on
conversion of the Non-Voting Common Stock) immediately before that transaction.

 

  (c) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 6, the Corporation at its expense will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to each holder of Non-Voting Common Stock a
certificate executed by the Corporation’s President (or other appropriate
officer) setting forth such adjustment or readjustment and showing in detail the
facts upon which such adjustment or readjustment is based. The Corporation will,
upon the written request at any time of any holder of Non-Voting Common Stock,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Non-Voting Common Stock.

 

15



--------------------------------------------------------------------------------

7. Reorganization, Mergers, Consolidations or Sales of Assets. If at any time or
from time to time there will be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
otherwise provided for in Section 6) or a merger or consolidation of the
Corporation with and into another corporation, or the sale of all or
substantially all the Corporation’s properties and assets to any other Person,
then, as a part of such reorganization, merger, consolidation or sale, provision
will be made so that the holders of the Non-Voting Common Stock will thereafter
be entitled to receive upon conversion of the Non-Voting Common Stock, the
number of shares of stock or other securities or property of the Corporation, or
of the successor company resulting from such merger or consolidation or sale, to
which a holder of that number of shares of Common Stock deliverable upon
conversion of the Non-Voting Common Stock would have been entitled to receive on
such capital reorganization, merger, consolidation or sale (without regard to
any limitations on conversion of the Non-Voting Common Stock).

 

8. Redemption. Except to the extent a liquidation under Section 4 may be deemed
to be a redemption, the Non-Voting Common Stock will not be redeemable at the
option of the Corporation or any holder of Non-Voting Common Stock at any time.
Notwithstanding the foregoing, the Corporation will not be prohibited from
repurchasing or otherwise acquiring shares of Non-Voting Common Stock in
voluntary transactions with the holders thereof, subject to compliance with any
applicable legal or regulatory requirements, including applicable regulatory
capital requirements. Any shares of Non-Voting Common Stock repurchased or
otherwise acquired may be reissued as additional shares of Non-Voting Common
Stock.

 

9. Voting Rights. The holders of Non-Voting Common Stock will not have any
voting rights, except as may otherwise from time to time be required by law.

 

10. Protective Provisions. So long as any shares of Non-Voting Common Stock are
issued and outstanding, the Corporation will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the holders of a majority of the issued and outstanding shares of
Non-Voting Common Stock, (i) alter or change the rights, preferences, privileges
or restrictions provided for the benefit of the holders of the Non-Voting Common
Stock, (ii) decrease the authorized number of shares of Non-Voting Common Stock
or (iii) enter into any agreement, merger or business consolidation, or engage
in any other transaction, or take any action that would have the effect of
changing any preference or any relative or other right provided for the benefit
of the holders of the Non-Voting Common Stock. In the event that the Corporation
offers to repurchase shares of Common Stock from its shareholders in general,
the Corporation shall offer to repurchase shares of Non-Voting Common Stock pro
rata based upon the number of shares of Common Stock such holders would be
entitled to receive if such shares were converted into shares of Common Stock
immediately prior to such repurchase.

 

11.

Notices. All notices required or permitted to be given by the Corporation with
respect to the Non-Voting Common Stock shall be in writing, and if delivered by
first class United States mail, postage prepaid, to the holders of the
Non-Voting Common Stock at their last

 

16



--------------------------------------------------------------------------------

  addresses as they shall appear upon the books of the Corporation, shall be
conclusively presumed to have been duly given, whether or not the holder
actually receives such notice; provided, however, that failure to duly give such
notice by mail, or any defect in such notice, to the holders of any stock
designated for repurchase, shall not affect the validity of the proceedings for
the repurchase of any other shares of Non-Voting Common Stock, or of any other
matter required to be presented for the approval of the holders of the
Non-Voting Common Stock.

 

12. Record Holders. To the fullest extent permitted by law, the Corporation will
be entitled to recognize the record holder of any share of Non-Voting Common
Stock as the true and lawful owner thereof for all purposes and will not be
bound to recognize any equitable or other claim to or interest in such share or
shares on the part of any other Person, whether or not it will have express or
other notice thereof.

 

13. Term. The Non-Voting Common Stock shall have perpetual term unless converted
in accordance with Section 5.

 

14. No Preemptive Rights. The holders of Non-Voting Common Stock are not
entitled to any preemptive or preferential right to purchase or subscribe for
any capital stock, obligations, warrants or other securities or rights of the
Corporation, except for any such rights that may be granted by way of separate
contract or agreement to one or more holders of Non-Voting Common Stock.

 

15. Replacement Certificates. In the event that any Certificate will have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Corporation, the posting by such Person of a bond in such amount
as the Corporation may determine is necessary as indemnity against any claim
that may be made against it with respect to such Certificate, the Corporation or
the Exchange Agent, as applicable, will deliver in exchange for such lost,
stolen or destroyed Certificate a replacement Certificate.

 

16. Other Rights. The shares of Non-Voting Common Stock have no preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications, or rights, other than as set forth herein or as
provided by applicable law.

 

17



--------------------------------------------------------------------------------

EXHIBIT H



--------------------------------------------------------------------------------

RIVERVIEW FINANCIAL CORPORATION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January     , 2017, by and among Riverview Financial Corporation, a
Pennsylvania corporation (the “Company”), and the purchaser(s) signatory hereto
(each a “Registration Rights Purchaser” and collectively, the “Registration
Rights Purchasers”).

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
January 17, 2017, between the Company and each Registration Rights Purchaser
(the “Purchase Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Registration Rights Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 7(h).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 4(d).

“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in New York City are authorized or required by law to close.

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exercise able for any of its shares, interests, participations
or other equivalents, partnership interests (whether general or limited),
limited liability company interests, or equivalent ownership interests in or
issued by such Person.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the voting common stock of the Company, no par value, and
any securities into which such shares of voting common stock may hereinafter be
reclassified.

“Company” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

“Effectiveness Period” means the period during which all Registrable Securities
covered by a Registration Statement may be sold by the Holders without volume or
manner of sale restrictions under Rule 144, as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company’s transfer agent.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” shall have the meaning set forth in Section 4(n).

“Grace Period” shall have the meaning set forth in Section 4(d).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Holders Counsel” shall have the meaning set forth in Section 4(a).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Inspectors” shall have the meaning set forth in Section 4(j).

“Losses” shall have the meaning set forth in Section 7(a).

“Non-Responsive Holder” shall have the meaning set forth in Section 8(d).

“Non-Voting Common Stock” means the Company’s non-voting common stock, no par
value, into which the Series A Preferred Stock is convertible following approval
by the Company’s shareholders of an amendment to its articles of incorporation
authorizing said stock.

“OTC QX” means the top tier of the three marketplaces for trading
over-the-counter stocks provided and operated by the OTC Market Group, Inc.

“Other Securities” means shares of Common Stock, Series A Preferred Stock,
Non-Voting Common Stock or shares of other Capital Stock of the Company which
are contractually entitled to registration rights or Capital Stock which the
Company is registering pursuant to a Registration Statement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration” shall have the meaning set forth in Section 2(a).



--------------------------------------------------------------------------------

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be OTC QX.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Records” shall have the meaning set forth in Section 4(j).

“Registrable Securities” means all of the Shares, the Underlying Shares and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the Shares or
the Underlying Shares, provided that Shares or the Underlying Shares shall cease
to be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 under the Securities Act
(in which case, only such security sold shall cease to be a Registrable
Security); (B) becoming eligible for sale without volume or manner of sale
restrictions by the Holders under Rule 144; (C) if such Shares or Underlying
Shares have ceased to be outstanding; (D) the date a Registration Statement
becomes effective including such Shares or Underlying Shares; or (E) if such
Shares or Underlying Shares have been sold in a private transaction in which the
Holder’s rights under this Agreement have not been assigned to the transferee.

“Registration Rights Purchaser” or “Registration Rights Purchasers” shall have
the meaning set forth in the Preamble.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statements, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference in such Registration Statements.

“Requested Information” shall have the meaning set forth in Section 8(d).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” means the Company’s Series A Convertible Perpetual
Preferred Stock, no par value, and any securities into which such shares of
Series A Convertible Perpetual Preferred Stock may hereinafter be reclassified.

“Shares” means the shares of Common Stock and the shares of Series A Preferred
Stock issued or issuable to the Registration Rights Purchasers pursuant to the
Purchase Agreement.

“Shelf Offering” shall have the meaning set forth in Section 3(a).

“Take-Down Notice” shall have the meaning set forth in Section 3(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the OTC Pink; provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Pink or OTC QX on which the Common Stock is listed or quoted for
trading on the date in question.

“Underlying Shares” means the shares of Common Stock and Non-Voting Common Stock
into which the shares of Series A Preferred Stock are convertible, and includes
the shares of Common Stock into which the shares of Non-Voting Common Stock are
convertible.



--------------------------------------------------------------------------------

2. Piggyback Registration.

(a) If the Company intends to file a Registration Statement covering a primary
or secondary offering of any of its Common Stock, Series A Preferred Stock,
Non-Voting Common Stock or Other Securities, whether or not the sale for its own
account, which is not a registration solely to implement an employee benefit
plan pursuant to a registration statement on Form S-8 (or successor form), a
registration statement on Form S-4 (or successor form) or a transaction to which
Rule 145 or any other similar rule of the Commission is applicable, the Company
will promptly (and in any event at least ten (10) Business Days before the
anticipated filing date) give written notice to the Holders of its intention to
effect such a registration. The Company will effect the registration under the
Securities Act of all Registrable Securities that the Holder(s) request(s) be
included in such registration (a “Piggyback Registration”) by a written notice
delivered to the Company within five (5) Business Days after the notice given by
the Company in the preceding sentence. Subject to Section 2(b), securities
requested to be included in a Company registration pursuant to this Section 2
shall be included by the Company on the same form of Registration Statement as
has been selected by the Company for the securities the Company is registering
for sale referred to above. The Holders shall be permitted to withdraw all or
part of the Registrable Securities from the Piggyback Registration at any time
at least two (2) Business Days prior to the effective date of the Registration
Statement relating to such Piggyback Registration. If the Company elects to
terminate any registration filed under this Section 2 prior to the effectiveness
of such registration, the Company will have no obligation to register the
securities sought to be included by the Holders in such registration under this
Section 2. There shall be no limit to the number of Piggybank Registrations
pursuant to this Section 2(a).

(b) If a Registration Statement under this Section 2 relates to an underwritten
offering and the managing underwriter(s) advise(s) the Company that in its or
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or Prospectus
only such number of securities that in the reasonable opinion of such
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the Common Stock and other securities the Company proposes to sell, (ii) second,
the Registrable Securities of the Holders who have requested inclusion of
Registrable Securities pursuant to this Section 2, pro rata on the basis of the
aggregate number of such securities or shares owned by each such person, or as
such Holders may otherwise agree, and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement. The Company shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with an underwritten
offering made pursuant to this Section 2. No Holder may participate in any
underwritten registration under this Section 2 unless such Holder (i) agrees to
sell the Registrable Securities it desires to have covered by the underwritten
offering on the basis provided in any underwriting arrangements in customary
form and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements.



--------------------------------------------------------------------------------

3. Underwritten Shelf Offerings.

(a) At any time that a shelf registration statement covering Registrable
Securities pursuant to Section 2 is effective, if any Holder delivers a notice
to the Company (a “Take-Down Notice”) stating that it intends to sell all or
part of its Registrable Securities included by it on the shelf registration
statement (a “Shelf Offering”), then, the Company shall amend or supplement the
shelf registration statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Offering (taking
into account the inclusion of Registrable Securities by any other Holders
pursuant to this Section 3(a)). In connection with any Shelf Offering, including
any Shelf Offering that is an underwritten offering, such proposing holder(s)
shall also deliver the Take-Down Notice to all other holders of Registrable
Securities included on such shelf Registration Statement and permit each such
Holder to include its Registrable Securities included on the shelf Registration
Statement in the Shelf Offering if such holder notifies the proposing holder(s)
and the Company within five days after delivery of the Take-Down Notice to such
Holder.

(b) The Company shall have no obligation to effect an underwritten offering
under this Section 3 on behalf of the holders of Registrable Securities electing
to participate in such offering unless the expected gross proceeds from such
offering exceed $5,000,000.

(c) If a Shelf Offering of Registrable Securities included in a Required
Registration Statement is to be conducted as an underwritten offering, then the
Holders of the majority of the Registrable Securities included in a Required
Registration Statement shall select the investment banking firm or firms to act
as the lead underwriter or underwriters in connection with such offering;
provided, that such selection shall be reasonably acceptable to the Company. If,
in connection with any such underwritten offering, the managing underwriter(s)
advise(s) the Company that in its or their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or Prospectus only such number of securities that
in the reasonable opinion of such underwriter(s) can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the Registrable Securities of the Holders who have
requested registration of Registrable Securities pursuant to this Section 3, pro
rata on the basis of the aggregate number of such securities or shares owned by
each such person, or as the Holders may otherwise agree amongst themselves,
(ii) second, the Common Stock and other securities the Company proposes to sell,
and (iii) third, any other securities of the Company that have been requested to
be so included, subject to the terms of this Agreement. No Holder may
participate in any underwritten registration under this Section 3 unless such
Holder (i) agrees to sell the Registrable Securities it desires to include in
the underwritten offering on the basis provided in any underwriting arrangements
in customary form and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

(d) In addition to Sections (a) and (b) of this Section 3, a Shelf Offering of
Registrable Securities included on a Piggyback Registration Statement initiated
by Holders shall be subject to the procedures set forth in Section 2(b).



--------------------------------------------------------------------------------

4. Registration Procedures.

In connection with the Company’s registration obligations hereunder:

(a) the Company shall, not less than three (3) Trading Days prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (except for Annual Reports on Form 10-K, Quarterly Reports on
Form 10-Q, proxy statements and Current Reports on Form 8-K and any similar or
successor reports), furnish to one counsel designated by a majority of the
outstanding Registrable Securities (“Holders Counsel”), copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the reasonable review
of Holders Counsel. The Company shall not file any Registration Statement or
amendment or supplement thereto containing information which Holders Counsel
reasonably objects in good faith, unless the Company shall have been advised by
its counsel that the information objected to is required under the Securities
Act or the rules or regulations adopted thereunder

(b) (i) the Company shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or amended, to be filed pursuant to
Rule 424 (except during an Allowable Grace Period); (iii) the Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide the Holders Counsel true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as “Selling
Shareholders”; and (iv) the Company shall comply in all material respects with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been disposed of (subject to the
terms of this Agreement) in accordance with the intended methods of disposition
by the Holders thereof as set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented; provided, that each Holder shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Registration Rights Purchaser sells any of the Registrable Securities (including
in accordance with Rule 172 under the Securities Act), and each Holder agrees to
dispose of Registrable Securities in compliance with applicable federal and
state securities laws. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 4(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission as promptly as practicable.

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably



--------------------------------------------------------------------------------

practicable following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement has been
filed with the Commission; (B) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading.

(d) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”). During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendancy of the
Grace Period provided, the Company shall promptly (i) notify the Holders in
writing of the existence of material non-public information giving rise to a
Grace Period or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use commercially reasonable
efforts to terminate a Grace Period as promptly as practicable provided that
such termination is, in the good faith judgment of the Company, in the best
interest of the Company and (iii) notify the Holders in writing of the date on
which the Grace Period ends; provided, further, that, during any three hundred
sixty-five (365) day period, the aggregate of all Grace Periods shall not exceed
an aggregate of ninety (90) days (each Grace Period complying with this
provision being an “Allowable Grace Period”). For purposes of determining the
length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (i) above
and shall end on and include the later of the date the Holders receive the
notice referred to in clause (iii) above and the date referred to in such
notice; provided, that no Grace Period shall be longer than an Allowable Grace
Period. Notwithstanding anything to the contrary, the Company shall use
commercially reasonable efforts to cause the Transfer Agent to deliver
unlegended Shares to a transferee of a Holder in accordance with the terms of
the Purchase Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into an irrevocable contract for sale
prior to the Holder’s receipt of the notice of a Grace Period and for which the
Holder has not yet settled.



--------------------------------------------------------------------------------

(e) the Company shall use commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

(f) the Company shall, if requested by a Holder, furnish to such Holder, without
charge, at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system or any successor system.

(g) the Company agrees to promptly deliver to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.

(h) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any general tax in any such jurisdiction where it is not then so
subject or file a consent to service of process in any such jurisdiction.

(i) the Company shall enter into such customary agreements (including an
underwriting agreement in customary form) and take all such other actions
reasonably requested by the Holders of a majority of the Registrable Securities
being sold in connection therewith or by the managing underwriter(s), if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
In connection with any such permitted underwritten offering of Registrable
Securities, (i) the Company shall (A) make such representations and warranties
to the selling Holders and the managing underwriter(s), if any, with respect to
the business of the Company and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers in underwritten offerings, and, if true, confirm
the same if and when requested, (B) use its commercially reasonable efforts to
furnish opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and



--------------------------------------------------------------------------------

substance) shall be reasonably satisfactory to the managing underwriter(s), if
any, addressed to each of the managing underwriter(s), if any, covering the
matters customarily covered in opinions requested in underwritten offerings,
(C) use its commercially reasonable efforts to obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each of the managing
underwriter(s), if any, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, (D) the underwriting agreement shall contain
indemnification provisions and procedures customary in such underwritten
offerings and (v) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith, their counsel and the managing underwriter(s), if any,
to evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company, (ii) each Holder shall not, during such period (which
period shall in no event exceed one hundred and eighty (180) calendar days,
subject to any then customary “booster shot” extension (which extension shall
not exceed thirty (30) calendar days) following the effective date of any
Registration Statement to the extent requested by any managing underwriter,
sell, pledge, hypothecate, transfer, make any short sale of, loan, grant any
option or right to purchase of, or otherwise transfer or dispose of (other than
to donees who agree to be similarly bound) any Registrable Securities owned by
it at any time during such period, except Registrable Securities included in
such registration; provided that any release of Registrable Securities from such
agreement shall be effected among the Holders on a pro rata basis according to
the Registrable Securities then owned by them, and (iii) the Company shall use
its commercially reasonable efforts to cause each of its directors and senior
executive officers to execute and deliver customary lockup agreements in such
form and for such time period up to one hundred and eighty (180) calendar days
(subject to any then customary “booster shot” extensions) as may be requested by
any managing underwriter. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder.

(j) the Company shall make available for inspection by any Holder of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
underwriter (collectively, the “Inspectors”), at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its Subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement; provided,
however, that any Records that are not generally publicly available at the time
of delivery of such Records shall be kept confidential by such Inspectors unless
(i) the disclosure of such Records is necessary in the reasonable judgment of
the Inspectors to avoid or correct a misstatement or omission in the
Registration Statement, or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction;



--------------------------------------------------------------------------------

provided, further, that each Holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company to the extent legally
permitted and allow the Company, at its expense, to undertake appropriate action
and to prevent disclosure of the Records deemed confidential.

(k) the Company shall, in the case of an underwritten offering, cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by the Registration Statement (including,
without limitation, by participation in “road shows”) if requested by the
managing underwriter(s) and taking into account the Company’s business needs.

(l) the Company shall reasonably cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.

(m) the Company shall following the occurrence of any event contemplated by
Sections 4(c)(ii)-(iv), as promptly as reasonably practicable, as applicable:
(i) use its commercially reasonable efforts to prevent the issuance of any stop
order or obtain its withdrawal at the earliest possible moment if the stop order
have been issued, or (ii) taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its shareholders of
the premature disclosure of such event, prepare and file a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(n) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of securities of the Company
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities.

(o) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing (but not
additional filings) within two (2) Business Days of the request therefore.



--------------------------------------------------------------------------------

(p) if the Company becomes eligible to use Form S-3 during the term of this
Agreement, the Company shall use its commercially reasonable efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

(q) if requested by a Holders Counsel, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) is required to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such Holder
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who fails to furnish
such information within a reasonable time after receiving such request.

6. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, stock transfer
taxes and fees of counsel for the Holders) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence that are the
Company’s responsibility shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (vii) those
expenses of the selling Holders actually and reasonably incurred, including
without limitation, the reasonable fees of Holders Counsel. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries



--------------------------------------------------------------------------------

and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit and the fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange as required hereunder.

7. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, general partners, managing members, managers,
Affiliates and employees, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, general partners, managing members, managers,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable and documented attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder or on behalf of such Holder expressly for use therein, or to the extent
that such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder or Holders Counsel expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto,
(B) Holder’s failure to deliver or cause to be delivered the Prospectus or any
amendment or supplement thereto made available by the Company in compliance with
Section 7(g), or (C) in the case of an occurrence of an event of the type
specified in Sections 4(c)(ii)-(iv), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing or electronic mail that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 7(h) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 6(c)) and shall survive the transfer of the Registrable Securities by
the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent



--------------------------------------------------------------------------------

permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein, or (B) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved by such Holder or Holders
Counsel expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (C) in the case
of an occurrence of an event of the type specified in Sections 4(c)(ii)-(iv), to
the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 7(h), but only if and to the
extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (ii) Holder’s failure to
deliver or cause to be delivered the Prospectus or any amendment or supplement
thereto made available by the Company in compliance with Section 7(g). In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of one (1) counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party in its ability to defend such Proceeding. An Indemnified Party shall have
the right to employ separate counsel in any such Proceeding and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless: (1) the Indemnifying
Party has agreed in writing to pay such fees and expenses; (2) the Indemnifying
Party shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel in writing
that a conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; provided, that the Indemnifying
Party shall not be liable for the fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties. The Indemnifying
Party shall not be liable



--------------------------------------------------------------------------------

for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or unreasonably
conditioned. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 6(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (other than in accordance with its terms) or
insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Prohibition on Other Registrations. The Company agrees (i) not to effect or
initiate a registration statement for any public sale or distribution of any
securities similar to those being registered pursuant to this Agreement, or any
securities convertible into or exchangeable or exercisable for such securities
(other than a registration solely to implement an employee benefit plan pursuant
to a registration statement on Form S-8 (or successor form), a registration
statement on Form S-4 (or successor form) or a transaction to which Rule 145 or
any other similar rule of the Commission is applicable), during the fourteen
(14) calendar days prior to, and during the sixty (60) calendar-day period
beginning on, the effective date of any Registration Statement in which the
Holders of Registrable Securities are participating (except as part of any such
registration, if permitted).

(c) Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its
commercially reasonable efforts to timely file with the Commission such reports
and information required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder
and as the Commission may require. The Company shall furnish to any Holder of
Registrable Securities forthwith upon request a written statement as to its
compliance with the reporting requirements of Rule 144 (or any successor
exemptive rule), the Securities Act and the Exchange Act (at any time that it is
subject to such reporting requirements); a copy of its most recent annual or
quarterly report; and such other reports and documents as such Person may
reasonably request in availing itself of any rule or regulation of the
Commission allowing it to sell any such securities without registration.

(d) Obligations of Holders and Others in a Registration. Each Holder agrees to
timely furnish in writing such information regarding such Person, the securities
sought to be registered and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such other action as the Company may reasonably request in
connection with the registration, qualification or compliance or as otherwise
provided herein. At least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each holder of
the information the Company requires from



--------------------------------------------------------------------------------

such Holder if such Holder elects to have any of such Holder’s Registrable
Securities included in the Registration Statement. If at least five (5) business
days prior to the filing date, the Company has not received the Requested
Information from a Holder (a “Non-Responsive Holder”), then the Company may
exclude from any Registration Statement the Registrable Securities of such
Non-Responsive Holder.

(e) Rule 144A. The Company agrees that, upon the request of any Holder of
Registrable Securities or any prospective purchaser of Registrable Securities
designated by a Holder, the Company shall promptly provide (but in any case
within fifteen (15) calendar days of a request) to such Holder or potential
purchaser, the following information:

(i) a brief statement of the nature of the business of the Company and any
subsidiaries and the products and services they offer;

(ii) the most recent consolidated balance sheets and profit and losses and
retained earnings statements, and similar financial statements of the Company
for the two (2) most recent fiscal years (such financial information shall be
audited, to the extent reasonably available); and

(iii) such other information about the Company, any subsidiaries, and their
business, financial condition and results of operations as the requesting Holder
or purchaser of such Registrable Securities shall reasonably request in order to
comply with Rule 144A, as amended, and in connection therewith the anti-fraud
provisions of the federal and state securities laws.

The Company hereby represents and warrants to any such requesting Holder and any
prospective purchaser of Registrable Securities from such Holder that the
information provided by the Company pursuant to this Section 5(e) will, as of
their dates, not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

(f) Limitations on Subsequent Registration Rights. The Company will not enter
into any agreements with any holder or prospective holder of any securities of
the Company which would grant such holder or prospective holder registration
rights with respect to the securities of the Company which would have priority
over the Registrable Securities with respect to the inclusion of such securities
in any registration. If the Company enters into an agreement that contains terms
more favorable, in form or substance, to any shareholders than the terms
provided to the Holders under this Agreement, then the Company will modify or
revise the terms of this Agreement in order to reflect any such more favorable
terms for the benefit of the Holders.

(g) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.



--------------------------------------------------------------------------------

(h) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Sections 4(c)(ii)-(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(j) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
of a majority of the then outstanding Registrable Securities; provided that any
such amendment, modification, supplement or waiver that materially, adversely
and disproportionately effects the rights or obligations of any Holder vis a vis
the other Holders shall require the prior written consent of such Holder.

(k) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

  If to the Company:    Riverview Financial Corporation      3901 North Front
Street      Harrisburg, PA 17110      Attention: Chief Executive Officer   With
a copy to:    Barley Snyder LLP      126 East King Street      Lancaster, PA
17602-2893      Attention: Kimberly J. Decker      Fax: (717) 291-4660     
E-mail: kdecker@barley.com



--------------------------------------------------------------------------------

If to a Registration Rights Purchaser:

To the address set forth under such Registration Rights Purchaser’s name on the
signature page hereof or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

(l) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by Registration Rights Purchaser to any transferee of the Shares only
if: (a) the transferee or assignee (i) acquires Shares of the Registration
Rights Purchaser’s Registrable Securities with an original value as of the
Closing Date of $2,000,000; (b) the Registration Rights Purchaser agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable period of time
after such assignment; (c) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (i) the name and
address of such transferee or assignee and (ii) the securities with respect to
which such registration rights are being transferred or assigned;
(d) immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws; and (e) at or before the time the
Company received the written notice contemplated by clause (c) of this sentence
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions contained herein with respect to a Holder or Registration
Rights Purchaser. In the event of any delay in filing or effectiveness of the
Registration Statement as a result of such assignment by a Registration Rights
Purchaser or its transferee, the Company shall not be liable for any damages
arising from such delay.

(m) Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective



--------------------------------------------------------------------------------

when counterparts have been signed by each party and delivered to the other
party, it being understood that both parties need not sign the same counterpart.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature were the original thereof.

(n) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania applicable
to contracts made and to be performed entirely within such Commonwealth. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be determined in accordance with the provisions of the
Purchase Agreement.

(o) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(p) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(q) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(r) Independent Nature of Registration Rights Purchasers’ Obligations and
Rights. The obligations of each Registration Rights Purchaser under this
Agreement are several and not joint with the obligations of any other
Registration Rights Purchaser hereunder, and no Registration Rights Purchaser
shall be responsible in any way for the performance of the obligations of any
other Registration Rights Purchaser hereunder. The decision of each Registration
Rights Purchaser to purchase the Shares pursuant to the Purchase Agreement has
been made independently of any other Registration Rights Purchaser. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Registration Rights Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Registration Rights Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Registration Rights Purchasers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Registration Rights Purchaser acknowledges
that no other Registration Rights Purchaser has acted as agent for such
Registration Rights Purchaser in connection with making its investment hereunder
and that no Registration Rights Purchaser will be acting as agent of such
Registration Rights Purchaser in connection with monitoring its investment in
the Shares or enforcing its rights under the Purchase Agreement. Each
Registration Rights Purchaser shall be



--------------------------------------------------------------------------------

entitled to protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Registration Rights Purchaser to be joined as an additional party in any
Proceeding for such purpose. The Company acknowledges that each of the
Registration Rights Purchasers has been provided with the same Registration
Rights Agreement for the purpose of closing a transaction with multiple
Registration Rights Purchasers and not because it was required or requested to
do so by any Registration Rights Purchaser. It is expressly understood and
agreed that each provision contained in this Agreement is between the Company
and a Registration Rights Purchaser, solely, and not between the Company and the
Registration Rights Purchasers collectively and not between and among the
Registration Rights Purchasers.

(s) Entire Agreement. This Agreement and the Purchase Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof. There are no restrictions, promises, warranties or undertakings, other
than as set forth or referred to herein and in the Purchase Agreement. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

RIVERVIEW FINANCIAL CORPORATION

 

By:   Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF INVESTING ENTITY AUTHORIZED SIGNATORY

 

By:   Name:   Title:   ADDRESS FOR NOTICE c/o:   Street:   City/State/Zip:  
Attention:   Tel:   Fax:   E-mail:  

[Signature Page to Registration Rights Agreement]